Exhibit 10.11

VWR INTERNATIONAL, LLC

RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2011)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1 DEFINITIONS

     2   

1.1 Accrued Benefit

     2   

1.2 Actuarially Equivalent

     2   

1.3 Annuity Starting Date

     2   

1.4 Applicable Interest Rate

     2   

1.5 Applicable Mortality Table

     2   

1.6 Beneficiary

     2   

1.7 Bridgeport Employee

     2   

1.8 Code

     2   

1.9 Committee

     3   

1.10 Credited Service

     3   

1.11 Disabled

     3   

1.12 Earnings

     3   

1.13 Eligible Employee

     4   

1.14 Employer

     4   

1.15 Employment Commencement Date

     4   

1.16 ERISA

     4   

1.17 Expatriate

     5   

1.18 Final Average Accrued Benefit

     5   

1.19 Final Average Monthly Earnings

     5   

1.20 Foreign Affiliate

     5   

1.21 Freeze Date

     5   

1.22 Frozen Final Average Accrued Benefit

     5   

1.23 Fund

     6   

1.24 Funding Agent

     6   

1.25 Grandfathered Participant

     6   

1.26 Hour of Service

     6   

1.27 Investment Manager

     6   

1.28 Leased Employee

     6   

1.29 Participant

     7   

1.30 PBGC

     7   

1.31 Period of Service

     7   

1.32 Plan

     7   

1.33 Plan Administrator

     7   

1.34 Plan Year

     7   

1.35 Qualified Domestic Relations Order

     7   

1.36 Section 401(a)(17) Participant

     7   

1.37 Service

     7   

1.38 Severance From Service Date

     8   

1.39 Spouse

     8   

1.40 Temporary Employee

     8   

1.41 Temporary Termination

     8   

1.42 Terminated (or Termination)

     8   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page  

1.43 VWR

     8   

SECTION 2 PARTICIPATION

     9   

2.1 Eligibility for Participation

     9   

2.2 Reemployment After a Termination

     9   

2.3 Special Rules for Certain Participants

     9   

SECTION 3 RETIREMENT DATES

     10   

3.1 Regular Retirement Date

     10   

3.2 Early Retirement Date

     10   

3.3 Deferred Retirement Date

     11   

3.4 Requirements Concerning Distributions

     11   

3.5 Retirement Date

     17   

3.6 Special Early Retirement Provision

     17   

SECTION 4 RETIREMENT BENEFITS

     19   

4.1 Accrued Benefit

     19   

4.2 Regular Retirement Benefit

     20   

4.3 Early Retirement Benefit

     20   

4.4 Deferred Retirement Benefit

     21   

4.5 Reemployment After Retirement

     21   

4.6 Suspension of Payments

     21   

4.7 Benefits for Former Participants

     22   

SECTION 5 FORMS OF PAYMENT

     23   

5.1 Forms of Payment

     23   

5.2 Automatic Form of Benefit

     24   

5.3 Limitation on Joint Annuitant

     25   

5.4 Explanation of Forms of Payment

     25   

5.5 Retroactive Annuity Starting Dates

     26   

5.6 Small Benefits and Repayment of Benefit

     26   

5.7 Direct Rollovers

     26   

5.8 Limitations Based on Funded Status

     28   

SECTION 6 DEATH AND DISABILITY BENEFITS

     30   

6.1 Spouse’s Death Benefit

     30   

6.2 Disability Benefits

     31   

SECTION 7 VESTING

     32   

7.1 Vesting

     32   

7.2 Deferred Vested Benefit

     32   

7.3 Forfeitures

     33   

SECTION 8 LIMITATIONS ON BENEFITS

     34   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

8.1 Limitations re Highly Compensated Employees

     34   

8.2 Maximum Annual Benefit Payable Under the Plan

     34   

SECTION 9 TOP HEAVY PROVISIONS

     38   

9.1 Scope

     38   

9.2 Top Heavy Status

     38   

9.3 Minimum Benefit

     41   

9.4 Vesting

     41   

SECTION 10 ADMINISTRATION OF THE PLAN

     43   

10.1 Plan Administrator

     43   

10.2 Organization and Procedures

     43   

10.3 Duties and Authority

     43   

10.4 Expenses and Assistance

     44   

10.5 Claims Procedure

     44   

10.6 Appeal Procedure

     45   

10.7 Arbitration

     47   

10.8 Plan Administration—Miscellaneous

     47   

10.9 Qualified Domestic Relations Orders

     49   

10.10 Plan Qualification

     50   

10.11 Deductible Contribution

     50   

10.12 Action by VWR

     50   

SECTION 11 AMENDMENT AND TERMINATION

     51   

11.1 Amendment—General

     51   

11.2 Amendment—Consolidation or Merger

     51   

11.3 Termination of the Plan

     51   

11.4 Allocation of the Fund on Termination of Plan

     51   

11.5 AFTAP Limitations

     52   

SECTION 12 FUNDING

     53   

12.1 Contributions to the Fund

     53   

12.2 Fund for Exclusive Benefit of Participants and Beneficiaries

     53   

12.3 Disposition of Credits and Forfeitures

     53   

12.4 Funding Agent

     53   

12.5 Investment Manager

     53   

SECTION 13 FIDUCIARIES

     54   

13.1 Limitation of Liability of the Employer and Others

     54   

13.2 Indemnification of Fiduciaries

     54   

13.3 Scope of Indemnification

     54   

APPENDIX A FORMER VAN WATERS & ROGERS PROFIT SHARING PLAN PARTICIPANTS

     A-1   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

APPENDIX B FORMER PARTICIPANTS OF UNION PLANS

     B-1   

APPENDIX C EMPLOYEES TRANSFERRED IN SPINOFF FROM UNIVAR CORPORATION

     C-1   

APPENDIX D FORMER EMPLOYEES OF ACQUIRED COMPANIES

     D-1   

APPENDIX E TRANSFER OF EMPLOYEES BETWEEN VWR SCIENTIFIC PRODUCTS CORPORATION AND
MOMENTUM DISTRIBUTION INC. PRIOR TO APRIL 1, 1992

     E-1   

APPENDIX F FORMER EMPLOYEES OF BAXTER INTERNATIONAL, INC.

     F-1   

APPENDIX G FORMER PARTICIPANTS IN SCIENCE KIT, INC. RETIREMENT PLAN

     G-1   

APPENDIX H FORMER PARTICIPANTS IN WARD’S NATURAL SCIENCE ESTABLISHMENT, INC.
RETIREMENT PLAN

     H-1   

APPENDIX I FORMER EMPLOYEES OF MERCK AND SUBSIDIARIES

     I-1   

 

-iv-



--------------------------------------------------------------------------------

PREAMBLE

THIS VWR INTERNATIONAL, LLC RETIREMENT PLAN (hereinafter referred to as the
“Plan”) was adopted effective March 1, 1986, by VWR International, Inc. (“VWR”),
and was last amended and restated effective June 1, 2005.

WHEREAS, the Plan shall be maintained for the exclusive benefit of covered
employees and their beneficiaries, and is intended to comply with the Internal
Revenue Code of 1986, as amended, the Employee Retirement Income Security Act of
1974, as amended, and other applicable laws;

NOW, THEREFORE, effective January 1, 2011, the Plan is hereby amended and
restated as set forth in the following pages.



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

The following terms when used herein shall have the following meanings, unless a
different meaning is plainly required by the context.

1.1 Accrued Benefit means, on any date, the benefit determined under the formula
specified in Section 4.1 as of the earlier of such date or the Participant’s
Freeze Date.

1.2 Actuarially Equivalent and terms of similar import (for purposes other than
determining contributions to the Fund) mean, except as otherwise specifically
provided, that the present value of two payments or series of payments shall be
of equal value when computed at a 7% rate of interest and on the basis of the
UP-1984 Mortality Table with ages set back 1-1/2 years.

1.3 Annuity Starting Date means:

(a) The first day of the first period for which an amount is paid as an annuity;
or

(b) In the case of a benefit not payable in the form of an annuity, the first
day on which all events have occurred which entitle the Participant to such
benefit.

1.4 Applicable Interest Rate means, for Plan Years commencing on or after
January 1, 2008, the interest rate or rates specified in section 417(e)(3) of
the Code for the second calendar month preceding the beginning of the Plan Year
which contains the Annuity Starting Date.

1.5 Applicable Mortality Table means, for Plan Years commencing on or after
January 1, 2008, the mortality table specified in section 417(e)(3)(B) of the
Code.

1.6 Beneficiary means the person or persons designated to be the Beneficiary by
the Participant in writing to the Committee. In the event a Participant who has
a Spouse designates someone other than his or her Spouse as Beneficiary, such
designation shall be invalid unless the Spouse consents in a writing which is
notarized or witnessed by a Plan representative. If no designated Beneficiary
survives the Participant, the benefits shall be paid to the Participant’s
estate. Notwithstanding the foregoing, a Beneficiary who desires to renounce his
or her right to all or a part of the amount the Beneficiary is otherwise
entitled to under this Plan may make a “qualified disclaimer,” as defined in
section 2518 of the Code, with respect to such amount or portion thereof.

1.7 Bridgeport Employee means an Eligible Employee employed by VWR at its
Bridgeport, New Jersey, facility, the terms and conditions of whose employment
are governed by a collective bargaining agreement between VWR and Teamsters
Local Union No. 676, International Brotherhood of Teamsters, AFL-CIO.

1.8 Code means the Internal Revenue Code of 1986, as amended and including all
regulations promulgated pursuant thereto.

 

2



--------------------------------------------------------------------------------

1.9 Committee means the Benefit and Retirement Plan Committee as from time to
time constituted and appointed by VWR to administer the Plan.

1.10 Credited Service means years and months of employment during a Period of
Service, but shall not include any part of a Period of Service after a
Participant’s Freeze Date. Credited Service shall also include years and months
of employment with certain predecessor employers as described in Appendices to
this Plan. Notwithstanding the foregoing, effective January 30, 2001, for
benefit accrual purposes, Credited Service shall not include service as an
Expatriate.

1.11 Disabled means a physical or mental condition of a person which qualifies
him or her to receive benefits from an Employer’s disability plan designed to
benefit totally and permanently disabled employees, or which would qualify such
person to receive benefits if he or she were covered by such disability plan.

1.12 Earnings means an employee’s salary or wages for the calendar year and
effective January 1, 2009, differential wage payments (within the meaning of
section 3401(h)(2) of the Code) to the extent otherwise described as included in
“Earnings” under this Section 1.12. Earnings shall include bonuses, commissions,
overtime, severance payments, and salary reduction contributions made by an
employee to a benefit plan, but shall not include such items as reimbursement of
moving expenses, car allowances, club dues, income attributable to life
insurance, or any other nonsalary items. If an employee elects to receive
severance payments in a single lump sum in lieu of monthly installments, such
payments shall be treated for purposes of this Plan as if they had been made in
equal monthly installments over the period of time provided by the Employer’s
severance pay plan. Notwithstanding the foregoing, no Earnings after a
Participant’s Freeze Date shall be taken into account for any purpose under the
Plan.

With respect to benefits accruing after December 31, 1993, but prior to
January 1, 2002, Earnings shall not include the amount of any annual Earnings
received by a Participant in excess of $150,000, as adjusted by the Commissioner
of Internal Revenue for increases in the cost of living in accordance with
section 401(a)(17)(B) of the Code, as amended by the Omnibus Budget
Reconciliation Act of 1993. With respect to benefits accruing after December 31,
2001, Earnings shall not include the amount of any annual Earnings received by a
Participant in excess of $200,000, as adjusted for increases in the cost of
living in accordance with section 401(a)(17)(B) of the Code. The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceeding
twelve months, over which Earnings are determined (the “determination period”)
beginning in such calendar year. To the extent required under section 401(a)(17)
of the Code and regulations promulgated thereunder, if a determination period
consists of fewer than twelve months, the limit shall be multiplied by a
fraction, the numerator of which is the number of months in the determination
period, and the denominator of which is twelve.

If Earnings for any prior determination period are taken into account in
determining a Participant’s benefits accruing in any Plan Year beginning after
December 31, 1993, but prior to January 1, 2002, the Earnings for such prior
determination period are subject to the limit in effect for such prior
determination period. For this purpose, for determination periods beginning
before January 1, 1994, the annual limit is $150,000.

 

3



--------------------------------------------------------------------------------

In determining benefit accruals in Plan Years beginning after December 31, 2001,
the annual limit for determination periods beginning prior to January 1, 2002,
shall be $200,000.

1.13 Eligible Employee means any person employed by the Employer as a common law
employee provided he or she is not:

(a) An employee covered by a collective bargaining agreement resulting from
negotiations in which retirement benefits were the subject of good faith
bargaining, unless there is an agreement that this Plan shall cover employees
within the bargaining unit;

(b) A Temporary Employee;

(c) An Expatriate;

(d) An individual who provides services to the Employer pursuant to an agreement
between the Employer and a leasing organization (including, but not limited to,
a Leased Employee); or

(e) Any other individual who is classified by the Employer as an independent
contractor or in any other category which is not a common law employee, as
reflected in the official payroll and personnel records of the Employer. The
exclusion set forth in this paragraph (e) shall be based solely on the
Employer’s classification, regardless of how such individual is classified by
any governmental or regulatory authority, or by any court. If the Employer
reclassifies an individual as an employee, such reclassification shall apply
prospectively from the date of such reclassification (and not retroactively to
the date on which he or she was found to have first become an employee for any
other purpose), unless the Employer specifically provides otherwise.

1.14 Employer means VWR and any affiliate of VWR which adopts the Plan with the
approval of VWR. For purposes of applying to this Plan sections 401, 410, 411,
and 415 of the Code which relate to qualified retirement plans generally,
minimum participation and vesting standards, and limitations on benefits and
contributions under qualified retirement plans, all employees of businesses
under common control shall be considered to be employed by a single employer. In
determining whether businesses are under common control, the rules of section
414(b), (c), (m), and (o) of the Code shall apply; provided that, for purposes
of applying section 414(b) and (c) of the Code to the limitations on benefits
set forth in Section 8.2, the phrase “more than 50 percent” shall be substituted
for the phrase “at least 80 percent” each place it appears in section 1563(a)(1)
of the Code.

1.15 Employment Commencement Date means the date on which an Eligible Employee
first completes an Hour of Service for the Employer during the current period of
employment.

1.16 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

4



--------------------------------------------------------------------------------

1.17 Expatriate means any person who transfers to employment with the Employer
from employment with a Foreign Affiliate and who continues to accrue retirement
benefits under a plan maintained by or contributed to by such Foreign Affiliate.
A person shall cease to be an Expatriate on the day following the last day of
the period for which he or she accrues a benefit under the plan maintained by or
contributed to by the Foreign Affiliate.

1.18 Final Average Accrued Benefit means a Participant’s Accrued Benefit as
determined under Section 4.1(b).

1.19 Final Average Monthly Earnings means 1/60 of the total Earnings received by
the Participant in the five consecutive calendar year period during which such
total Earnings are the highest. If a Participant who was credited with Periods
of Service and/or Credited Service under Section 6.2 as a Disabled employee
received Earnings before and after the Disability period, the Disability period
shall be disregarded in computing consecutive calendar years so that Earnings
received immediately before and after the Disability period shall be deemed to
have been paid in consecutive periods. If a Participant becomes entitled to a
benefit under the Plan before he or she has received Earnings for a period of
five consecutive calendar years, such Participant’s Final Average Monthly
Earnings shall be determined by dividing the total Earnings the Participant has
received during the full and partial calendar years of his or her employment by
the number of months during which such Earnings were received. The Final Average
Monthly Earnings of a Participant who has had a Termination shall be determined
by taking into account any severance payments to which the Participant is
entitled, whether or not the Participant has yet received such payments.

Notwithstanding the foregoing, on and after a Participant’s Freeze Date, the
Participant’s Final Average Monthly Earnings shall equal his or her Final
Average Monthly Earnings determined as of such Freeze Date.

1.20 Foreign Affiliate means Merck KGaA, Darmstadt, Germany (“Merck”), or any
entity which is a direct or indirect subsidiary of Merck and which is not an
American employer (as defined in section 3121(h) of the Code).

1.21 Freeze Date means May 31, 2005; provided that (i) in the case of a
Bridgeport Employee who is not a Grandfathered Participant, “Freeze Date” shall
mean November 30, 2006; (ii) in the case of a Grandfathered Participant who is
not a Bridgeport Employee , “Freeze Date” shall mean May 31, 2008, or, if
earlier, the Grandfathered Participant’s date of Termination; and (iii) in the
case of a Bridgeport Employee who is a Grandfathered Participant, “Freeze Date”
shall mean April 30, 2009, or, if earlier, the Bridgeport Employee’s date of
Termination.

1.22 Frozen Final Average Accrued Benefit means a Participant’s Final Average
Accrued Benefit as of December 31, 1993, frozen in accordance with Treas. Reg.
§1.401(a)(4)-13, multiplied by a fraction (not less than one), the numerator of
which is the Participant’s Final Average Monthly Earnings as of the date of
determination, and the denominator of which is the Participant’s Final Average
Monthly Earnings as of December 31, 1993, under the provisions of the Plan in
effect on such date.

 

5



--------------------------------------------------------------------------------

1.23 Fund means the fund or funds into which shall be paid all contributions and
from which all benefits shall be paid under this Plan. It shall include, without
limitation, any annuity contract, trust fund, and/or assets managed by an
Investment Manager.

1.24 Funding Agent means the trustee or insurance company who receives, holds,
invests, and disburses the assets of the Fund in accordance with the terms and
provisions set forth in a trust agreement or an annuity contract.

1.25 Grandfathered Participant means a Participant who is an Eligible Employee
as of June 1, 2005, (or, in the case of a Bridgeport Employee, May 1, 2006), who
has at least a ten-year Period of Service as of such date, and the sum of whose
age and Period of Service as of such date (in years and completed months) is at
least 65.

1.26 Hour of Service means each hour for which an employee is paid or entitled
to payment for the performance of duties for the Employer.

1.27 Investment Manager means any fiduciary (other than the Funding Agent) who:

(a) Has the power to manage, acquire, or dispose of any asset of the Plan;

(b) Is either:

(i) Registered as an “investment adviser” under the Investment Advisers Act of
1940; or, if not so registered by reason of paragraph (1) of section 203A(a) of
such Act, is registered as an investment adviser under the laws of the state
referred to in such paragraph (1) in which it maintains its principal office and
place of business; or

(ii) A bank; or

(iii) An insurance company qualified under the laws of more than one state to
perform the services described in paragraph (a) above; and

(c) Has acknowledged in writing that he or she is a fiduciary with respect to
the Plan.

1.28 Leased Employee means any person who is not an employee of the Employer and
who provides services to the Employer if (i) such services are provided pursuant
to an agreement between the Employer and any other person (a “leasing
organization”), (ii) such person has performed such services for the Employer
(or for the Employer and related persons) on a substantially full-time basis for
a period of at least one year, and (iii) such services are performed under the
primary direction or control of the Employer. Notwithstanding the foregoing, if
all such leased employees constitute less than 20% of the nonhighly compensated
work force (within the meaning of section 414(n)(5)(C)(ii) of the Code) of the
Employer, the term “Leased Employee” shall not include any leased employee
covered by a plan maintained by the employer of the leased employee and
described in section 414(n)(5) of the Code.

 

6



--------------------------------------------------------------------------------

1.29 Participant means any Eligible Employee who qualifies for participation
under Section 2. A nonvested Participant shall cease to be a Participant on the
date he or she Terminates. A vested Participant shall cease to be a Participant
when his or her benefit payments are completed.

1.30 PBGC means the Pension Benefit Guaranty Corporation.

1.31 Period of Service means the period of time commencing with the Employment
Commencement Date and ending on the Severance From Service Date. Nonsuccessive
periods are aggregated to determine the employee’s total Period of Service. For
vesting and eligibility purposes, and for purposes of determining whether a
Participant is a Grandfathered Participant, an employee’s Period of Service
shall also include the following:

(a) Periods not in Service due to Temporary Termination; and

(b) Periods of Service required by section 414(a)(1) of the Code or under
Treasury Regulations issued pursuant to section 414(a)(2) of the Code, and
Service with any employer which is a member of a controlled group of
corporations (within the meaning of section 414(b) of the Code) which includes
the Employer, with any trade or business under common control (within the
meaning of section 414(c) of the Code) with the Employer, with any employer
which is a member of an affiliated service group (within the meaning of section
414(m) of the Code) with the Employer, or with any other employer required to be
aggregated with the Employer under section 414(o) of the Code. Also, Periods of
Service shall include service required under section 414(n) of the Code relating
to employees leased to the Employer or to an employer which is aggregated under
section 414(b), (c), (m), or (o) of the Code.

A Participant’s Period of Service may include periods after his or her Freeze
Date.

1.32 Plan means the “VWR International, LLC Retirement Plan” set forth in this
document, as from time to time amended.

1.33 Plan Administrator means the person or entity designated in Section 10 to
administer the Plan.

1.34 Plan Year means the twelve-month period commencing each January 1 and
ending each December 31.

1.35 Qualified Domestic Relations Order means a qualified domestic relations
order as defined in section 414(p) of the Code.

1.36 Section 401(a)(17) Participant means a Participant whose Accrued Benefit as
of any date on or after January 1, 1994, is based on Earnings for a Plan Year
beginning prior to January 1, 1994, that exceeded $150,000.

1.37 Service means periods for which an employee is paid or entitled to payment
for the performance of duties for the Employer.

 

7



--------------------------------------------------------------------------------

1.38 Severance From Service Date means the date on which an employee quits,
retires, is discharged, or dies.

1.39 Spouse means the person to whom a Participant is married for purposes of
Federal law.

1.40 Temporary Employee means any individual who is (i) employed by the Employer
for a temporary period or without a regular work schedule, and (ii) classified
by the Employer as temporary.

1.41 Temporary Termination means a Termination after which the employee is
subsequently rehired and in Service within one year of the Severance From
Service Date.

1.42 Terminated (or Termination) means no longer in Service or employed as an
employee with the Employer because the employee has quit, retired, been
discharged, or died, or has sustained a one-year period of absence for any other
reason.

1.43 VWR means VWR International, LLC, a Pennsylvania limited liability company.

 

8



--------------------------------------------------------------------------------

SECTION 2

PARTICIPATION

2.1 Eligibility for Participation.

No person shall become a Participant under this Plan on or after December 1,
2006.

2.2 Reemployment After a Termination.

No person who is rehired on or after December 1, 2006, shall commence or resume
participation in the Plan.

2.3 Special Rules for Certain Participants.

Special rules relating to vesting and benefit computation apply to certain
Participants. The special rules are set out in appendices to this Plan as
follows:

(a) Former Van Waters & Rogers Profit Sharing Plan Participants, Appendix A.

(b) Former Participants of Union Plans, Appendix B.

(c) Employees Transferred in Spinoff from Univar Corporation, Appendix C.

(d) Former Employees of Acquired Companies, Appendix D.

(e) Transfer of Employees between VWR Scientific Products Corporation and
Momentum Distribution Inc. prior to April 1, 1992, Appendix E.

(f) Former Employees of Baxter International, Inc., Appendix F.

(g) Former Participants in Science Kit, Inc. Retirement Plan, Appendix G.

(h) Former Participants in Ward’s Natural Science Establishment, Inc. Retirement
Plan, Appendix H.

(i) Former Employees of Merck and Subsidiaries, Appendix I.

 

9



--------------------------------------------------------------------------------

SECTION 3

RETIREMENT DATES

3.1 Regular Retirement Date.

The Regular Retirement Date for a Participant shall be the first day of the
month on which the Participant is eligible to receive his or her full Social
Security benefit. Under the Social Security Act, the date on which a Participant
is eligible to receive full Social Security benefits is determined in accordance
with the following table:

 

If Participant was

born in

  

If Participant will

be age 62 in

  

Participant’s Age

for full benefits is

1937 or earlier

  

1999 or earlier

  

65 yrs

1938

  

2000

  

65 yrs, 2 mos

1939

  

2001

  

65 yrs, 4 mos

1940

  

2002

  

65 yrs, 6 mos

1941

  

2003

  

65 yrs, 8 mos

1942

  

2004

  

65 yrs, 10 mos

1943-1954

  

2005-2016

  

66 yrs

1955

  

2017

  

66 yrs, 2 mos

1956

  

2018

  

66 yrs, 4 mos

1957

  

2019

  

66 yrs, 6 mos

1958

  

2020

  

66 yrs, 8 mos

1959

  

2021

  

66 yrs, 10 mos

1960 or later

  

2022 or later

  

67 yrs

A Participant who Terminates prior to his or her Regular Retirement Date with a
vested Accrued Benefit shall commence receiving his or her benefit at Regular
Retirement Date, unless such Participant qualifies for and elects to receive
benefits at Early Retirement Date.

If a Participant continues working after the Regular Retirement Date specified
above, but works less than eight days during a calendar month, or during a four-
or five-week payroll period ending in a calendar month, such Participant shall
be considered retired and shall receive benefit payments. If a Participant
performs only one Hour of Service in a day, that day shall be counted as one of
the eight days.

3.2 Early Retirement Date.

Each Participant who attains age 55 and completes a 15-year Period of Service
may elect, in writing, an Early Retirement Date. Such Early Retirement Date
shall be before the Regular Retirement Date and after Termination on the first
day of any month coinciding with or following the date the early retirement
requirements are met.

 

10



--------------------------------------------------------------------------------

3.3 Deferred Retirement Date:

The Deferred Retirement Date for a Participant who continues working after the
Regular Retirement Date shall be the earliest of

(a) The first day of the month coinciding with or next following his or her
Termination date;

(b) The date distributions to the Participant are required to commence under
Section 3.4; or

(c) If the Participant so elects, April 1 of the calendar year following the
year in which the Participant reaches age 70-1/2.

3.4 Requirements Concerning Distributions.

(a) General Rules.

(i) Precedence. The requirements of this Section 3.4 shall take precedence over
any inconsistent provisions of the Plan. However, except as otherwise
specifically provided herein, this Section 3.4 shall not give any Participant or
Beneficiary the right to receive a benefit at any time or in any form not
otherwise available under the Plan,

(ii) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 3.4 shall be determined and made in accordance with
the Treasury regulations under section 401(a)(9) of the Code.

(iii) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Section 3.4, other than subparagraph (ii) above, distributions may be made
under a designation made before January 1, 1984, in accordance with section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and the
provisions of the Plan that relate to section 242(b)(2) of TEFRA.

(b) Time and Manner of Distribution.

(i) Required Beginning Date. The Participant’s entire interest shall be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

(ii) Death of Participant before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest shall be
distributed, or begin to be distributed, no later than as follows:

(A) If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, then distributions to the surviving Spouse shall begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

 

11



--------------------------------------------------------------------------------

(B) If the Participant’s surviving Spouse is not the Participant’s sole
Designated Beneficiary, distributions to the Designated Beneficiary shall begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died.

(C) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
shall be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(D) If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this subparagraph (ii), other than
subparagraph (ii)(A) above, shall apply as if the surviving Spouse were the
Participant.

For purposes of this subparagraph (ii) and paragraph (e) below, distributions
are considered to begin on the Participant’s Required Beginning Date (or, if
subparagraph (ii)(D) applies, the date distributions are required to begin to
the surviving Spouse under subparagraph (ii)(A)). If annuity payments
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving Spouse before the date
distributions are required to begin to the surviving Spouse under subparagraph
(ii)(A)), the date distributions are considered to begin is the date
distributions actually commence.

(iii) Form of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year, distributions shall be made in accordance with paragraphs (c), (d), (e),
and (f) below. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder shall be
made in accordance with the requirements of section 401(a)(9) of the Code and
the Treasury regulations thereunder. Any part of the Participant’s interest
which is in the form of an individual account described in section 414(k) of the
Code shall be distributed in a manner satisfying the requirements of section
401(a)(9) of the Code and the Treasury regulations that apply to individual
accounts.

(c) Determination of Amount To Be Distributed Each Year.

(i) General Annuity Requirements. If the Participant’s interest is paid in the
form of annuity distributions under the Plan, payments under the annuity shall
satisfy the following requirements:

(A) The annuity distributions shall be paid in periodic payments made at
intervals not longer than one year;

 

12



--------------------------------------------------------------------------------

(B) The distribution period shall be over a life (or lives) or over a period
certain not longer than the period described in paragraph (d) or (e) below;

(C) Once payments have begun over a period certain, the period certain shall not
be changed, even if the period certain is shorter than the maximum permitted;

(D) Payments shall either be nonincreasing or increase only as follows:

(1) With an annual percentage increase that does not exceed the annual
percentage increase in an eligible cost-of-living index (within the meaning of
Treas. Reg. §1.401(a)(9)-6, Q&A-14) for a twelve-month period ending in the year
during which the increase occurs or the prior year;

(2) With a percentage increase that occurs at specified times (e.g., at
specified ages) and does not exceed the cumulative total of annual percentage
increases in an eligible cost-of-living index since the Annuity Starting Date
or, if later, the date of the most recent percentage increase (provided that no
actuarial increase shall be provided to reflect the fact that increases were not
provided in interim years);

(3) To the extent of the reduction in the amount of the Participant’s payments
to provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described in paragraph
(d) below dies or is no longer the Participant’s Beneficiary pursuant to a
Qualified Domestic Relations Order;

(4) To pay increased benefits that result from a Plan amendment;

(5) To allow a Beneficiary to convert the survivor portion of a joint and
survivor annuity into a single-sum distribution upon the Participant’s death; or

(6) To the extent increases are permitted in accordance with Treas. Reg.
§1.401(a)(9)-6, Q&A-14(c) or (d).

(ii) Amount Required To Be Distributed by Required Beginning Date. The amount
that must be distributed on or before the Participant’s Required Beginning Date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under paragraph (b)(ii)(A) or (B) above) is the payment
that is required for one payment interval. The second payment need not be made
until the end of the next payment interval, even if that payment interval

 

13



--------------------------------------------------------------------------------

ends in the next calendar year. Payment intervals are the periods for which
payments are received, e.g., bimonthly, monthly, semiannually, or annually. All
of the Participant’s benefit accruals as of the last day of the first
Distribution Calendar Year shall be included in the calculation of the amount of
the annuity payments for payment intervals ending on or after the Participant’s
Required Beginning Date.

(iii) Additional Accruals after First Distribution Calendar Year. Any additional
benefits accruing to the Participant in a calendar year after the first
Distribution Calendar Year shall be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues.

(d) Requirements for Annuity Distributions that Commence During Participant’s
Lifetime.

(i) Joint Life Annuities Where the Beneficiary Is Not the Participant’s Spouse.
If the Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a non-Spouse
Beneficiary, annuity payments to be made on or after the Participant’s Required
Beginning Date to the Designated Beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant using the table set forth
in Treas. Reg. §1.401(a)(9)-6, Q&A-2. If the form of distribution combines a
joint and survivor annuity for the joint lives of the participant and a
non-Spouse beneficiary and a period certain annuity, the requirement in the
preceding sentence shall apply to annuity payments to be made to the Designated
Beneficiary after the expiration of the period certain.

(ii) Period Certain Annuities. Unless the Participant’s Spouse is the sole
Designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in Treas. Reg.
§1.401(a)(9)-9 for the calendar year that contains the Annuity Starting Date. If
the Annuity Starting Date precedes the year in which the Participant reaches age
70, the applicable distribution period for the Participant is the distribution
period for age 70 under the Uniform Lifetime Table set forth in Treas. Reg.
§1.401(a)(9)-9 plus the excess of 70 over the age of the Participant as of the
Participant’s birthday in the year that contains the Annuity Starting Date. If
the Participant’s Spouse is the Participant’s sole Designated Beneficiary and
the form of distribution is a period certain and no life annuity, the period
certain may not exceed the longer of the Participant’s applicable distribution
period, as determined under this subparagraph (ii), or the joint life and last
survivor expectancy of the Participant and the Participant’s Spouse as
determined under the Joint and Last Survivor Table set forth in Treas. Reg.
§1.401(a)(9)-9, using the Participant’s and Spouse’s attained ages as of the
Participant’s and Spouse’s birthdays in the calendar year that contains the
Annuity Starting Date.

 

14



--------------------------------------------------------------------------------

(e) Requirements for Minimum Distributions Where Participant Dies before Date
Distributions Begin.

(i) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distribution of his or her interest begins and there is a
Designated Beneficiary, the Participant’s entire interest shall be distributed,
beginning no later than the time described in paragraph (b)(ii)(A) or (B) above,
over the life of the Designated Beneficiary or over a period certain not
exceeding:

(A) Unless the Annuity Starting Date is before the first Distribution Calendar
Year, the Life Expectancy of the Designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death; or

(B) If the Annuity Starting Date is before the first Distribution Calendar Year,
the Life Expectancy of the Designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year that
contains the Annuity Starting Date.

(ii) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest shall be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(iii) Death of Surviving Spouse before Distribution to Surviving Spouse Begin.
If the Participant dies before the date distribution of his or her interest
begins, the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, and the surviving Spouse dies before distributions to the surviving
Spouse begin, this paragraph (e) shall apply as if the surviving Spouse were the
Participant, except that the time by which distributions must begin shall be
determined without regard to paragraph (b)(ii)(A) above.

(f) Changes in Annuity Payment Period. If a stream of annuity payments otherwise
satisfies this Section 3.4, the annuity payment period may be changed, and the
annuity payments may be modified in association with that change, provided that
the following requirements are satisfied:

(i) One of the following applies:

(A) The change occurs at the time that the Participant retires or in connection
with a Plan termination;

 

15



--------------------------------------------------------------------------------

(B) The annuity payments prior to change are annuity payments paid over a period
certain without life contingencies; or

(C) The annuity payments after the change are paid under a qualified joint and
survivor annuity over the joint lives of the Participant and a Designated
Beneficiary, the Participant’s Spouse is the sole Designated Beneficiary, and
the change occurs in connection with the Participant’s marriage to such Spouse;

(ii) The future payments under the modified stream satisfy the requirements of
this Section 3.4 (determined by treating the date of the change as a new Annuity
Starting Date and the actuarial equivalent present value of the remaining
payments prior to the change as the entire interest of the Participant);

(iii) For purposes of sections 415 and 417 of the Code, the date of the change
is treated as a new Annuity Starting Date;

(iv) After taking into account the change, the annuity stream satisfies section
415 of the Code (determined at the original Annuity Starting Date, using the
interest rates and mortality tables applicable at such date); and

(v) The end point of the period certain, if any, for any modified payment is not
later than the end point that was available under this Section 3.4 at the
original Annuity Starting Date.

(g) Definitions. For purposes of this Section 3.4, the following definitions
shall apply:

(i) “Designated Beneficiary” shall mean the individual who is designated as the
Beneficiary under Section 1.6 and is the “designated beneficiary” under section
401(a)(9) of the Code and Treas. Reg. §1.401(a)(9)-1, Q&A-4.

(ii) “Distribution Calendar Year” shall mean a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to paragraph (b)(ii) above.

(iii) “Life Expectancy” shall mean life expectancy as computed by the use of the
Single Life Table in Treas. Reg. §1.401(a)(9)-9.

(iv) “Required Beginning Date” shall mean:

(A) In the case of a Participant who reached age 70-1/2 prior to January 1,
1999, or who is a 5% owner (within the meaning of section 401(a)(9)(C)(ii) of
the Code), April 1 of the calendar year following the year in which the
Participant reaches age 70-1/2; and

 

16



--------------------------------------------------------------------------------

(B) In the case of a Participant who is not a 5% owner and who reaches age
70-1/2 on or after January 1, 1999, April 1 of the calendar year following the
later of the year in which the Participant retires or the year in which the
Participant reaches age 70-1/2.

3.5 Retirement Date.

The Retirement Date for a Participant shall be the date specified in
Section 3.1, 3.2, or 3.3. The Retirement Date is the Annuity Starting Date.

3.6 Special Early Retirement Provision.

(a) Background. The provisions of this Section 3.6 reflect the early retirement
offer described in the 2009 Memorandum of Agreement Regarding Early Retirement
Offer (the “Offer”) adopted by VWR and Teamsters Local Union No. 676 of the
International Brotherhood of Teamsters pursuant to collective bargaining.

(b) Eligible Participants. The provisions of this Section 3.6 shall apply to a
Participant who:

(i) was employed by the Employer as an Eligible Employee represented by the
Teamsters Local Union No. 676 of the International Brotherhood of Teamsters as
of August 31, 2009;

(ii) has attained age 50 and completed a 10-year Period of Service as of
August 31, 2009;

(iii) elects, during the period beginning September 15, 2009 and ending
September 30, 2009, to terminate employment on or before November 9, 2009 in
accordance with the terms of the Offer; and

(iv) signs, on or after September 15, 2009 and on or before November 1, 2009, a
Separation Agreement and General Release in a form satisfactory to VWR, which
becomes fully effective on or before November 9, 2009.

A Participant described in this Section 3.6(b) is an “Eligible Participant.”
Notwithstanding the foregoing, in the event the number of Eligible Participants
electing the same Termination date could adversely affect its business needs,
VWR may stagger permissible Termination dates under the Offer based on
seniority, on a uniform and nondiscretionary basis.

(c) Special Early Retirement Provision. Solely for purposes of determining
whether an Eligible Participant is eligible to elect an Early Retirement Date
under Section 3.2, and, if so eligible, the reduction applicable to an Eligible
Participant’s Early Retirement Benefit under Section 4.3, the following
provisions shall apply:

 

17



--------------------------------------------------------------------------------

(i) In the case of an Eligible Participant who has at least a 15-year Period of
Service as of August 31, 2009, ten years shall be added to such Participant’s
age; and

(ii) In the case of all other Eligible Participants, (x) the number of whole
years needed to allow the Participant to reach a 15-year Period of Service shall
be added to his or her Period of Service, and (y) his or her age shall be
increased by the excess of ten years over the number of years added to his or
her Period of Service pursuant to the immediately preceding clause.

(d) No Duplication. The early retirement benefit described in this Section 3.6
is in lieu of, and not in addition to, the Early Retirement Benefit or Regular
Retirement Benefit to which such Eligible Participant might otherwise be
entitled.

(e) No Application to Other Participants. This Section 3.6 shall have no
application to any Participant who does not meet all of the eligibility
requirements of Section 3.6(b).

 

18



--------------------------------------------------------------------------------

SECTION 4

RETIREMENT BENEFITS

4.1 Accrued Benefit.

The Accrued Benefit, in the form of a monthly benefit payable as a single life
annuity, for any Participant shall equal the greatest of:

(a) $20 multiplied by his or her Credited Service;

(b) The Participant’s Credited Service, up to a maximum of 33 years, multiplied
by:

(i) 1% of Final Average Monthly Earnings; plus

(ii) 3/4 of 1% of Final Average Monthly Earnings in excess of the integration
level. For the purposes of this Section 4.1, the integration level is 1/36 of
the Social Security maximum taxable wage base, as defined under Section 230 of
the Social Security Act, in the year as of which the Accrued Benefit is
determined (which shall be not later than the Participant’s date of Termination
or, if earlier, the Participant’s Freeze Date), provided that the 1/36 Social
Security maximum taxable wage base shall not exceed 1/12 of covered compensation
as defined under section 401(l) of the Code and regulations thereunder; or

(c) The greatest early retirement benefit the Participant would have been
entitled to receive under Section 4.3 if he or she had retired and commenced
receiving a reduced monthly pension at any time before his or her Regular
Retirement Date.

Notwithstanding the foregoing, a Participant’s Accrued Benefit shall not be less
than the greater of (i) his or her Accrued Benefit as of February 28, 1989, if
the Accrued Benefit had been calculated on that date using the benefit formula
in effect on December 31, 1988, or (ii) his or her Accrued Benefit as of May 31,
2005.

The Final Average Accrued Benefit of a Section 401(a)(17) Participant who is
eligible to receive retirement income under the Plan shall be a monthly income
equal to the greater of (1) or (2) below, where:

 

  (1)

Is the sum of (A) and (B) below,

(A) The Participant’s Frozen Final Average Accrued Benefit; plus

(B) The Participant’s Final Average Accrued Benefit determined under paragraph
(b) above, based upon the Participant’s Final Average Monthly Earnings and
Credited Service as of the date of determination, but disregarding Credited
Service prior to January 1, 1994 (except for purposes of the 33-year limit under
paragraph (b) above);

 

19



--------------------------------------------------------------------------------

and

 

  (2)

Is the Participant’s Final Average Accrued Benefit determined under paragraph
(b) above, counting all Credited Service, up to a maximum of 33 years, and using
the maximum compensation limits in effect under section 401(a)(17) of the Code
on and after January 1, 1994, in determining a Participant’s Final Average
Monthly Earnings.

It is intended that the foregoing provisions comply with the requirements of
Treas. Reg. §1.401(a)(4)-13 and §1.401(a)(17)-1 regarding the fresh-start with
extended wear-away of Section 401(a)(17) Participants.

4.2 Regular Retirement Benefit.

A Participant’s monthly Regular Retirement Benefit shall equal his or her vested
Accrued Benefit as of the date of Termination (or the Participant’s Freeze Date,
if earlier) Actuarially adjusted for form of payment and any prior
distributions.

4.3 Early Retirement Benefit.

A Participant’s Early Retirement Benefit shall equal his or her vested Accrued
Benefit as of the date of Termination (or the Participant’s Freeze Date, if
earlier), reduced as specified below for each year that the Early Retirement
Date precedes the Regular Retirement Date, and then Actuarially adjusted for
form of payment and any prior distributions. The reduced benefit shall be
determined using the general reduction factor from the following table, except
that the amount determined under Section 4.1(b)(ii) shall be reduced using the
special reduction factor indicated:

 

Number of Years

Prior to Regular

Retirement Date

   General
Reduction
Factor     Section  4.1(b)(ii)
Reduction
Factor  

0

     100.0000 %      100.0000 % 

1

     98.0000        93.3333   

2

     96.0000        86.6667   

3

     94.0000        80.0000   

4

     90.0000        74.0000   

5

     86.0000        68.0000   

6

     80.0000        62.0000   

7

     74.0000        56.0000   

8

     68.0000        50.0000   

9

     62.0000        44.0000   

10

     56.0000        38.0000   

11

     50.0000        32.0000   

12

     44.0000        26.0000   

If the Participant’s number of years prior to Regular Retirement Date includes
partial years, the percentages to be applied to the two benefit factors shall be
interpolated from the above table.

 

20



--------------------------------------------------------------------------------

4.4 Deferred Retirement Benefit.

A Participant’s Deferred Retirement Benefit shall equal his or her vested
Accrued Benefit as of his or her Deferred Retirement Date (or the Participant’s
Freeze Date, if earlier), Actuarially adjusted for form of payment and any prior
distributions, and, to the extent required under section 401(a)(9) of the Code,
to reflect commencement after age 70-1/2. Additional benefit accruals after a
Participant’s Regular Retirement Date shall be offset by any adjustment
attributable to the delay in distribution of benefits after age 70-1/2, as
permitted under section 411(b)(1)(H)(iii)(II) of the Code. There shall be no
Actuarial adjustment to reflect the deferred commencement of benefits prior to
age 70-1/2. If a Participant begins receiving benefits prior to his or her date
of Termination, additional benefit accruals for a calendar year shall be reduced
(but not below zero) by the Actuarial Equivalent of the benefit payments made to
the Participant during that calendar year, as permitted by section
411(b)(1)(H)(iii)(I) of the Code and regulations thereunder. Credited Service
and Earnings beyond the Regular Retirement Date shall be taken into
consideration, subject to the 33-year limit in Section 4.1. In no event shall
the benefit provided under this paragraph be less than the retirement benefit to
which the Participant would have been entitled if he or she had actually retired
on the Regular Retirement Date.

4.5 Reemployment After Retirement.

Upon reemployment on or after December 1, 2006, a Participant shall continue to
receive retirement benefits, but shall not resume accruing benefits under the
Plan. A Participant other than a Bridgeport Employee who was rehired prior to
June 1, 2005, or a Bridgeport Employee who was rehired prior to December 1,
2006, may continue accruing benefits until his or her Freeze Date.

Benefits shall be adjusted to reflect additional accruals (if any) to the extent
required by ERISA and the Code. At the Participant’s subsequent retirement,
benefits payable shall be based on his or her total Credited Service and
Earnings at the time of subsequent retirement (or the Participant’s Freeze Date,
if earlier), and shall be reduced by the Actuarial Equivalent value of benefits
previously received by the Participant, except as otherwise provided in
Section 5.6. In no event shall the benefit provided upon subsequent retirement
be less than the initial retirement benefit.

4.6 Suspension of Payments. Except as otherwise provided in Section 3.3,
Section 4.4, and Section 4.5, no pension payments shall be made for any period
in which a Participant is in “Substantial Employment.” A Participant is in
Substantial Employment if the Participant has remained in or returned to
employment with the Employer during any calendar month subsequent to the date
the Participant reaches age 65 and works at least eight days in such calendar
month (or during a four- or five-week payroll period ending in such calendar
month). For this purpose, a Participant shall be treated as working on any day
during which he or she performs at least one Hour of Service. If all or a
portion of a Participant’s pension payments are suspended for any period after
he or she reaches age 65, the Committee shall notify the Participant, by
personal delivery or first class mail, during the first calendar month
commencing on or after the date the Participant reaches age 65 in which the Plan
withholds payments, that his or her benefits are suspended, in accordance with
the requirements set forth in 29 C.F.R. §2530.203-3(b)(4).

 

21



--------------------------------------------------------------------------------

A Participant’s pension payments shall commence, subject to offset as provided
by 29 C.F.R. §2530.203-3(b)(2) and (3), no later than the first day of the third
calendar month after the calendar month in which the Participant ceases to be in
Substantial Employment. The pension payable when the Participant ceases to be in
Substantial Employment shall be determined in accordance with Section 4.4 or
4.5, whichever is applicable at such time, and shall be based on his or her
total Credited Service (to a maximum of 33 years).

Every Participant must notify the Committee of any employment with the Employer
subsequent to the time his or her pension payments from the Plan commence. A
Participant may request that the Committee render a determination pursuant to
Section 10.5 as to whether specific contemplated employment would constitute
Substantial Employment.

4.7 Benefits for Former Participants.

Except as otherwise specifically provided in the Plan, eligibility for benefits
and the amount of such benefits for a former Participant who retired or
otherwise separated from service with the Employer before June 1, 2005, shall be
based upon the provisions of the Plan in effect on the Participant’s date of
Termination. An employee who Terminates prior to becoming a Participant in this
Plan may be eligible for benefits under a predecessor employer plan but is not
eligible for benefits under this Plan. However, if a Terminated Participant has
had an hour of service on or after January 1, 1976, and is living on August 23,
1984, a Spouse’s death benefit may be payable under Section 6.1(c) if the
requirements of that section are met.

 

22



--------------------------------------------------------------------------------

SECTION 5

FORMS OF PAYMENT

5.1 Forms of Payment.

A retiring Participant may elect any one of the options described below at any
time during the 180-day period ending on the Annuity Starting Date.

(a) Whole Life Annuity

A Whole Life Annuity shall be payable monthly from the Annuity Starting Date to
the first of the month preceding death. The amount of the monthly benefit shall
equal the monthly Regular Retirement Benefit, adjusted for Early or Deferred
Retirement if applicable.

(b) Joint and Survivor Annuity

A reduced Joint and Survivor Annuity shall be payable monthly to a retired
Participant from the Annuity Starting Date to the first of the month preceding
death. Following the Participant’s death, a benefit, equal to 50%, 75% or 100%
of the reduced amount payable to the retired Participant, shall be payable for
life to the Participant’s Spouse, if living at the time of the Participant’s
death. A Participant may elect which percentage shall be payable to the Spouse,
subject to the spousal consent requirements of Section 5.2(a).

If the Spouse dies after the Participant’s Annuity Starting Date, the
Participant’s payments shall be in the same reduced amount as is otherwise
payable under the Joint and Survivor Annuity. If the Spouse dies prior to the
Participant’s Annuity Starting Date, any election of a form of benefit under
this paragraph (b) shall be automatically canceled. If the Participant dies
prior to the Annuity Starting Date, the Spouse shall not be entitled to receive
any payments under this Section 5.1.

The 50% Joint and Survivor Annuity shall be equal to 90% of the Participant’s
retirement benefit payable in the form of a Whole Life Annuity, provided,
however, that effective with respect to Annuity Starting Dates occurring on or
after October 1, 2009, the 50% Joint and Survivor Annuity shall be equal to the
greater of (i) 90% of the Participant’s retirement benefit payable in the form
of a Whole Life Annuity, or (ii) an annuity that is Actuarially Equivalent to
the most valuable form of payment described in Section 5, when determined on an
Actuarially Equivalent basis.

The 75% Joint and Survivor Annuity shall be Actuarially Equivalent to the Whole
Life Annuity.

The 100% Joint and Survivor Annuity shall be equal to 80% of the Participant’s
retirement benefit payable in the form of a Whole Life Annuity.

 

23



--------------------------------------------------------------------------------

(c) Period Certain and Life Annuity

A reduced Period Certain and Life Annuity shall be payable monthly from the
Annuity Starting Date to the first of the month preceding death, but in no event
shall less than a certain number of monthly payments be made. A Participant may
elect the period certain and number of monthly payments under the table below.
If the Participant dies before receiving the applicable number of monthly
payments, the remaining payments shall continue to be made to his or her
designated Beneficiary. If both the Participant and the Beneficiary die before
receiving the applicable number of monthly payments, the remaining payments
shall be made to the estate of the last to die of the Participant and the
Beneficiary. The total value of the Period Certain and Life Annuity shall be
equal to the portion of the Participant’s retirement benefit payable in the form
of a Whole Life Annuity, specified in the table below:

 

Period of Years

   Number of
Monthly Payments      Total Benefit
Reduction Factor  

5

     60         .98   

10

     120         .92   

15

     180         .85   

20

     240         .75   

If any benefit is payable to the Participant’s or Beneficiary’s estate under
this paragraph (c), such benefit shall be payable in a single sum amount. The
single sum amount shall be the present value of the benefit under this paragraph
(c), determined by using the Applicable Interest Rate.

5.2 Automatic Form of Benefit.

Unless a Participant elects otherwise, Benefits shall be paid as provided below:

(a) Married Participants

Any Participant who has a Spouse on his or her Annuity Starting Date shall
automatically be deemed to have elected the 50% Joint and Survivor Annuity,
effective as of such date, with such Spouse as the joint annuitant.

A Participant may reject the 50% Joint and Survivor Annuity by filing a written
notice with the Committee prior to the Annuity Starting Date. Such notice must
be signed by the Participant’s Spouse, and the Spouse’s signature must be
notarized or witnessed by a Plan representative. In the event the 50% Joint and
Survivor Annuity is rejected, benefits shall be paid in the form of a Whole Life
Annuity, unless another option is elected.

A Participant may file a rejection notice or revoke any such notice at any time
during the election period described in Section 5.1.

 

24



--------------------------------------------------------------------------------

(b) Other Participants

Any other Participant shall receive his or her retirement benefits in the form
of a Whole Life Annuity, unless another option is elected.

5.3 Limitation on Joint Annuitant.

A Participant may not elect a joint annuitant other than his or her Spouse.

5.4 Explanation of Forms of Payment.

The Committee shall furnish each Participant with a written explanation of the
terms and conditions of the forms of payment, and of his or her right to defer
commencement of benefit payments until his or her Regular Retirement Date and,
effective with respect to distributions with an Annuity Starting Date on or
after January 1, 2007, the consequences of failure to defer, if applicable. Such
explanation shall be provided not more than 180 days (effective with respect to
distributions with an Annuity Starting Date on or after January 1, 2007) and not
less than 30 days prior to the Annuity Starting Date; provided, however, that
distributions of a Participant’s benefit may commence less than 30 days after
such explanation is given to the Participant if:

(a) The Committee clearly informs the Participant that he or she has a right to
a period of at least 30 days after receiving such explanation to consider
whether to waive the automatic form of payment described in Section 5.2 and, if
applicable, to consider whether to commence receipt of his or her benefit before
his or her Regular Retirement Date;

(b) After receiving the explanation, the Participant affirmatively elects a form
of distribution (with spousal consent, if required under Section 5.2), and the
Participant affirmatively elects to commence receiving his or her benefit” (if
distribution is to commence prior to his or her Regular Retirement Date);

(c) The Participant is permitted to revoke his or her affirmative election at
least until his or her Annuity Starting Date or, if later, at any time prior to
the expiration of the seven-day period that begins the day after the explanation
is provided to the Participant;

(d) The Participant’s Annuity Starting Date is after the date the explanation is
provided to the Participant, except as otherwise permitted under section
417(a)(7) of the Code and Treasury regulations issued thereunder; and

(e) Distribution in accordance with the Participant’s affirmative election does
not commence before the expiration of the seven-day period that begins on the
day after the explanation is provided to the Participant.

 

25



--------------------------------------------------------------------------------

5.5 Retroactive Annuity Starting Dates.

Notwithstanding the requirements of Sections 5.1 and 5.4, a Participant may
elect an Annuity Starting Date which is on or before the date the explanation
described in Section 5.4 is provided to the Participant (a “retroactive Annuity
Starting Date”), provided that:

(a) The requirements of Treas. Reg. §1.417(e)-1(b)(3)(iv) and (v) or any
successor thereto are satisfied; and

(b) The retroactive Annuity Starting Date is the later of (i) the Participant’s
Regular Retirement Date, or (ii) the first date of the month on or after the
date of the Participant’s termination of employment.

Notwithstanding Section 5.2, if the Participant’s Spouse as of a retroactive
Annuity Starting Date is not the Participant’s Spouse as of the date
distributions actually commence, that former Spouse is not required to consent
to the Participant’s waiver of the 50% Joint and Survivor Annuity, unless
otherwise provided under a Qualified Domestic Relations Order. (However, the
consent of the Participant’s Spouse as of the actual commencement date may be
required under Treas. Reg. §1.417(e)-1(b)(3)(v), even if the benefit is payable
in the form of a 50% Joint and Survivor Annuity.)

If a retroactive Annuity Starting Date is elected under this Section 5.5, then
the date distributions actually commence shall be substituted for the Annuity
Starting Date for purposes of the timing requirements of Sections 5.1, 5.2, and
5.4 for the Participant’s waiver notice and election of an optional form of
payment and the provision of the explanation to the Participant.

5.6 Small Benefits and Repayment of Benefit.

In cases where the present value of a vested or payable benefit of a Terminating
Participant is not greater than $1,000, the benefit shall be paid in a lump-sum
distribution as soon as practicable after Termination. For purposes of this
paragraph, the present value shall be based upon the Applicable Interest Rate
and the Applicable Mortality Table. A Participant who has no vested benefit at
the time of his or her Termination shall be deemed to receive a distribution in
the amount of $0 under this Section 5.6 as of the date of such Termination.

In the event a Participant receives a lump-sum distribution at any time after
Termination and later resumes participation after returning to work, he or she
may repay such benefit with 5% interest to the Plan within two years of resuming
employment. The Accrued Benefit of a Participant who makes such repayment shall
be determined as if no prior distribution occurred. If a Participant who
receives a deemed $0 distribution later returns to work, he or she shall be
deemed to have repaid such distribution to the Plan.

5.7 Direct Rollovers.

(a) Direct Rollovers. Notwithstanding any provisions of the Plan to the contrary
that would otherwise limit a distributee’s election under this Section 5.7, a
distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.

 

26



--------------------------------------------------------------------------------

(b) Definitions.

(i) Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under section 401(a)(9) of the Code; and the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities).

(ii) Eligible retirement plan: An eligible retirement plan is any of the
following that accepts the distributee’s eligible rollover distribution: an
individual retirement plan; an annuity plan described in section 403(a) of the
Code; a qualified trust described in section 401(a) of the Code; an annuity
contract described in section 403(b) of the Code; and an eligible plan under
section 457(b) of the Code which is maintained by a state, a political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state which agrees to account separately for amounts
transferred into such plan from this Plan.

Effective with respect to distributions made after December 31, 2007, a “Roth
IRA” described in section 408A of the Code shall be an eligible retirement plan,
subject to the rules and provisions set forth in section 408A(e) of the Code and
any related guidance issued by the Treasury Department thereunder.

(iii) Distributee: A distributes includes an employee or former employee. In
addition, the employee’s or former employee’s surviving Spouse and the
employee’s or former employee’s Spouse or former Spouse who is the alternate
payee under a Qualified Domestic Relations Order are distributees with regard to
the interest of the Spouse or former Spouse.

Effective with respect to distributions made after December 31, 2009, the
Beneficiary of a deceased Participant who is not the Spouse of the Participant
is a distributee with respect to (A) a direct rollover to an individual
retirement account or individual retirement annuity under section 408(a) or
408(b) of the Code established for the purpose of receiving such distribution
and which will be treated as an inherited IRA pursuant to section 402(c)(11) of
the Code, and (B) a direct rollover to a “Roth IRA” described in section 408A of
the Code, subject to the rules and provisions set forth in section 408A(e) of
the Code and any related guidance issued by the Treasury Department thereunder,
if such distribution otherwise meets the requirements set forth in paragraph
(i), above.

 

27



--------------------------------------------------------------------------------

(iv) Direct rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

(v) Individual retirement plan: An individual retirement plan is an individual
retirement account described in section 408(a) of the Code or an individual
retirement annuity described in section 408(b) of the Code.

5.8 Limitations Based on Funded Status.

Notwithstanding any other provision of the Plan to the contrary, the following
limitations shall apply:

(a) Funding Percentage Less Than 60 Percent. In any case in which the Plan’s
AFTAP for a Plan Year is less than 60%:

(i) The Plan shall not make any Prohibited Payment with an Annuity Starting Date
on or after the Applicable Section 436 Measurement Date; and

(ii) Benefit accruals under the Plan shall cease as of the Applicable
Section 436 Measurement Date, provided that this Section 5.8(a)(ii) shall cease
to apply to any Plan Year, effective as of the first day of the Plan Year, upon
payment by the Employer of a contribution (in addition to the minimum required
contribution under section 430 of the Code) equal to the amount sufficient to
result in an AFTAP of 60%.

(b) Bankruptcy. The Plan shall not make any Prohibited Payment with an Annuity
Starting Date during any period in which the plan sponsor is a debtor in a case
under title 11 of the United States Code or any similar federal or state law,
provided that this Section 5.8(b) shall not apply on or after the date on which
the Actuary certifies that the Plan’s AFTAP is not less than 100%.

(c) Funding Percentage Between 60 and 80 Percent. In any case in which the
Plan’s AFTAP for a Plan Year is at least 60% but less than 80%, the Plan shall
not make any Prohibited Payment with an Annuity Starting Date after the
Applicable Section 436 Measurement Date to the extent the amount of such payment
exceeds the lesser of:

(i) 50% of the amount of the payment that could be made without regard to this
Section 5.8; or

(ii) The present value of the maximum guarantee with respect to the Participant
under section 4022 of ERISA (determined under guidance prescribed by the PBGC
using the Applicable Interest Rate and Applicable Mortality Table);

 

28



--------------------------------------------------------------------------------

provided that only one Prohibited Payment meeting the requirements of this
Section 5.8(c) may be made with respect to any Participant during any period of
consecutive Plan Years to which any limitation under Section 5.8(a) or
Section 5.8(b) or this Section 5.8(c) applies. For purposes of this
Section 5.8(c), a Participant and his Beneficiary (or alternate payee under a
Qualified Domestic Relations Order) shall be treated as one Participant in
accordance with section 436(d)(3)(B)(ii) of the Code and regulations thereunder.

(d) Definitions. The following definitions shall apply for purposes of this
Section 5.8:

(i) “Actuary” shall mean the enrolled actuary selected by the Committee to
provide actuarial services to the Plan as provided in Section 10.3(a)(v).

(ii) “AFTAP” shall mean the Plan’s adjusted funding target attainment percentage
determined under section 436(j)(2) of the Code.

(iii) “Prohibited Payment” shall mean:

(A) Any payment in excess of the monthly amount paid under a single life annuity
to a Participant or Beneficiary whose Annuity Starting Date occurs during any
period in which a limitation described in Section 5.8(a), (b), or (c) is in
effect;

(B) Any payment for the purchase of an irrevocable commitment from an insurer to
pay benefits; or

(C) Any other payment specified under applicable Treasury regulations issued
under section 436 of the Code;

provided that such term shall not include the payment of a benefit which under
section 411(a)(11) of the Code may be immediately distributed without the
consent of the Participant.

(iv) “Applicable Section 436 Measurement Date” shall mean the applicable section
436 measurement date within the meaning of regulations under section 436 of the
Code.

(e) Applicable Rules. This Section 5.8 shall be applied in accordance with
section 436 of the Code and regulations promulgated thereunder.

 

29



--------------------------------------------------------------------------------

SECTION 6

DEATH AND DISABILITY BENEFITS

6.1 Spouse’s Death Benefit.

In the event a vested Participant dies before his or her Annuity Starting Date,
his or her Spouse shall receive a pre-retirement death benefit. The amount of
the Spouse’s benefit and time of commencement is described below. The Spouse of
a nonvested Participant, or of a Participant who dies on or after his or her
Annuity Starting Date, is not entitled to this death benefit.

(a) Death After Earliest Retirement Date

If the Participant dies before his or her Annuity Starting Date and after his or
her Earliest Retirement Date, the Spouse’s benefit shall be paid monthly from
the first of the month coinciding with or following the Participant’s death
through the first of the month preceding the Spouse’s death. For purposes of
this Section 6.1, a Participant’s “Earliest Retirement Date” means the earliest
date on which he or she could have elected to receive benefits under Section 3
or Section 7.2, based on his or her actual Period of Service at death. The
benefit shall equal 50% (or, if the Participant dies after electing a 100% Joint
and Survivor Annuity under Section 5.2(a) during the 180-day period ending on
the first of the month coinciding with or following the Participant’s death,
100%) of the benefit in the form of a 50% or 100% Joint and Survivor Annuity, as
applicable, to which the Participant would have been entitled if his or her
Retirement Date were immediately before the date of his or her death.

(b) Death Prior to Earliest Retirement Date and Termination

If the Participant Terminates due to death and prior to his or her Earliest
Retirement Date, the Spouse’s benefit shall be paid monthly from the
Participant’s Earliest Retirement Date through the first of the month preceding
the Spouse’s death. The benefit shall equal 50% (or, if the Participant dies
after electing a 100% Joint and Survivor Annuity under Section 5.2(a) during the
180-day period ending on his or her Earliest Retirement Date, 100%) of the
benefit of a 50% or 100% Joint and Survivor Annuity, as applicable, to which the
Participant would have been entitled at his or her Earliest Retirement Date. The
Participant shall be deemed to continue accruing Periods of Service until the
Earliest Retirement Date and shall be deemed to continue accruing Credited
Service until the earlier of the Earliest Retirement Date or the Participant’s
Freeze Date.

(c) Death Prior to Earliest Retirement Date and After Termination

If the Participant dies following Termination but prior to his or her Earliest
Retirement Date, the Spouse’s benefit shall be paid monthly from the
Participant’s Earliest Retirement Date through the first of the month preceding
the Spouse’s death. The Earliest Retirement Date shall be determined as if he or
she had survived but not accrued Periods of Service or Credited Service past
date of death. The benefit shall equal

 

30



--------------------------------------------------------------------------------

50% (or, if the Participant dies after electing a 100% Joint and Survivor
Annuity under Section 5.2(a) during the 180-day period ending on his or her
Earliest Retirement Date, 100%) of the benefit in the form of a 50% or 100%
Joint and Survivor Annuity, as applicable, to which the Participant would have
been entitled at his or her Earliest Retirement Date. If the Participant has not
had an hour of service on or after January 1, 1976, the Participant is not
eligible for a benefit under this paragraph (c).

(d) Spousal Consent to Annuity Commencement

Notwithstanding the provisions of paragraphs (a) through (c) above, survivor
annuity payments under this Section 6.1 shall not commence prior to the date on
which the Participant would have attained his Regular Retirement Date (or, if
earlier, the later of age 65 or the fifth anniversary of the Participant’s
commencement of participation in the Plan) unless the Spouse consents to the
commencement of such payments at an earlier date. If the Spouse elects to defer
commencement of the survivor annuity beyond the date otherwise provided under
paragraphs (a) through (c) above, the amount of the survivor annuity shall be
adjusted to reflect the amount of the Joint and Survivor Annuity which would
have been payable to the Participant on such deferred commencement date.

(e) Benefit Payable to Child

If this Section 6.1 would apply to a Participant but for the fact that there is
no surviving Spouse, and if such Participant is survived by a child under age
21, then the monthly benefit provided for in paragraphs (a) through (c) above
shall be paid to such child until the first day of the month in which he or she
attains age 21; and if there are two or more such children, the benefit shall be
divided equally among them; and if any of such children’s benefits cease by
virtue of their attaining age 21, the benefits shall be divided equally among
the remaining eligible children. The monthly benefit payable under this
paragraph (e) shall commence on the first of the month coinciding with or
following the Participant’s death, and the benefit shall not be Actuarially
adjusted to reflect immediate commencement.

6.2 Disability Benefits.

Periods of Disability up to a maximum of ten years, or, if less, the number of
years during which a Participant is entitled to receive disability benefits
under the Employer’s voluntary disability plan, shall be included for purposes
of determining Periods of Service for vesting and (up to the Participant’s
Freeze Date) for Credited Service.

 

31



--------------------------------------------------------------------------------

SECTION 7

VESTING

7.1 Vesting.

Each Participant shall have a vested, nonforfeitable right to his or her Accrued
Benefit multiplied by the appropriate vesting percentage in accordance with the
following table:

 

Period of Service

   Percent Vested  

Less than 5 years

     0 % 

5 years or more

     100 % 

In addition, each employee shall have a 100% nonforfeitable right to his or her
Accrued Benefit upon attaining age 65 while in the service of the Employer. An
employee who Terminates with a 0% vested benefit shall be deemed “nonvested.”

7.2 Deferred Vested Benefit.

A Participant who Terminates with a vested Accrued Benefit prior to his or her
Regular or Early Retirement Date shall be entitled to receive his or her vested
Accrued Benefit, Actuarially adjusted for form of payment and any prior
distributions, commencing on his or her Regular Retirement Date.

Payment of a Participant’s vested Accrued Benefit, reduced in accordance with
the factors set forth in Section 4.3 and Actuarially adjusted for form of
payment and any prior distributions, shall commence not later than the 60th day
after the close of the Plan Year in which occurs the latest of:

(a) The date the Participant attains age 65;

(b) The tenth anniversary of the Participant’s commencement of participation in
the Plan; or

(c) The date the Participant Terminates.

Notwithstanding the preceding sentence, a Participant may elect to defer
commencement of benefits until his or her Regular Retirement Date, if later. For
this purpose, the Participant’s failure to apply for benefits shall be deemed an
election to defer commencement of benefit payments to his or her Regular
Retirement Date.

A Participant who Terminates after completing a 15-year Period of Service but
prior to age 55 may elect to commence receiving his or her vested Accrued
Benefit, reduced in accordance with the factors set forth in Section 4.3 and
Actuarially adjusted for form of payment and any prior distributions, on the
first day of any month coinciding with or following the date he or she attains
age 55.

 

32



--------------------------------------------------------------------------------

7.3 Forfeitures.

Any forfeitures arising under this Plan shall be used only to offset future
Employer contributions and shall not affect any Participant’s Accrued Benefit.

 

33



--------------------------------------------------------------------------------

SECTION 8

LIMITATIONS ON BENEFITS

8.1 Limitations re Highly Compensated Employees.

(a) Restriction of Benefits. In the event of Plan termination, the benefit of
any highly compensated employee (as defined in section 414(q) of the Code and
regulations thereunder, including any highly compensated former employee) shall
be limited to a benefit which is nondiscriminatory under section 401(a)(4) of
the Code.

(b) Restrictions on Distributions. Annual payments to a Restricted Participant
shall be restricted to an amount equal to the payments that would be made on
behalf of such Restricted Participant under a single life annuity which is
Actuarially Equivalent to the sum of the Restricted Participant’s Accrued
Benefit and his or her other Benefits under the Plan. However, the restrictions
of this paragraph (b) shall not apply if:

(i) After payment to such Restricted Participant of all Benefits, the value of
Plan assets equals or exceeds 110% of the value of current liabilities (as
defined in section 412(l)(7) of the Code); or

(ii) The value of the Benefits for such Restricted Participant is less than 1%
of the value of current liabilities.

(c) Definitions. The following definitions shall apply for purposes of this
Section 8.1:

(i) Restricted Participant means, for any Plan Year, any highly compensated
employee or highly compensated former employee, as defined in section 414(q) of
the Code and the regulations thereunder; provided, however, that for any Plan
Year, the total number of Restricted Participants shall be limited to a group of
25 highly compensated employees and highly compensated former employees. Such
group shall consist of those highly compensated employees and highly compensated
former employees with the greatest compensation.

(ii) Benefit shall include loans in excess of the amounts set forth in section
72(p)(2)(A) of the Code, any periodic income, any withdrawal values payable to a
living employee, and any death benefits not provided for by insurance on the
employee’s life.

(d) Inapplicability of Restrictions. In the event that the provisions of this
Section 8.1 are no longer necessary to qualify this Plan under section 401(a) of
the Code, this Section 8.1 shall be ineffective without amendment to the Plan.

8.2 Maximum Annual Benefit Payable Under the Plan.

Anything to the contrary notwithstanding, a Participant’s annual benefit shall
not exceed the lesser of the Defined Benefit Dollar Limitation (or, if greater,
the Participant’s Accrued Benefit on December 31, 1982), or 100% of the
Participant’s average compensation during the three consecutive Plan Years when
his or her compensation was the highest, subject to the following:

 

34



--------------------------------------------------------------------------------

(a) A Participant’s annual benefit shall mean the benefit payable annually in
the form of a straight life annuity (with no ancillary benefits), within the
meaning of section 415(b)(2) of the Code, determined in accordance with the
following:

(i) Except as provided herein, a Participant’s retirement benefit under the Plan
shall, for purposes of applying the limitations of this Section 8.2, be adjusted
to a straight life annuity beginning at the same age which is the Actuarial
Equivalent of such benefit in accordance with rules determined by the
Commissioner of Internal Revenue. For purposes of making the foregoing
adjustment to a straight life annuity, there shall not be taken into account the
value of a qualified joint and survivor annuity provided under the Plan to the
extent that such value exceeds the sum of (A) the value of a straight life
annuity beginning on the same date and (B) the value of any post-retirement
death benefits which would be payable even if the annuity was not in the form of
a joint and survivor annuity.

(ii) For purposes of subparagraph (i) above, the annual benefit in the form of a
single life annuity commencing at the same age that is Actuarially Equivalent to
the Plan benefit shall be:

(A) In the case of a benefit in a form that is not subject to section 417(e)(3)
of the Code, the greater of (i) the annual amount of the Participant’s benefit
in the form described in Section 4.1, determined as of the same Annuity Starting
Date as his or her actual benefit, or (ii) the annual amount of the
Participant’s retirement benefit in such form determined as of such Annuity
Starting Date using a 5% interest rate and the Applicable Mortality Table.

(B) Effective January 1, 2006, in the case of a benefit in a form that is
subject to section 417(e)(3) of the Code, the greatest of (i) the annual benefit
that has the same actuarial present value as the particular form of benefit
payable, computed using the interest rate and mortality table applicable under
Section 1.2 for the particular form of benefit payable, (ii) the annual benefit
that has the same actuarial present value as the particular form of benefit
payable, computed using a 5.5% interest assumption and the Applicable Mortality
Table, and (iii) the annual benefit that has the same actuarial present value as
the particular form of benefit payable, computed using the Applicable Interest
Rate and the Applicable Mortality Table, divided by 1.05.

(C) In the case of a benefit in a form that is subject to section 417(a)(3) of
the Code:

 

35



--------------------------------------------------------------------------------

(1) Except as provided in subparagraph (ii)(C)(2) below, the Applicable Interest
Rate; or

(2) With respect to the 2004 and 2005 Plan Years, 5.5%; provided, however, with
respect to a benefit that is received in 2004, the amount payable shall not be
less than the amount that would have been payable had the amount payable been
determined using the Applicable Interest Rate in effect as of December 31, 2003.

(b) The “Defined Benefit Dollar Limitation” shall mean $160,000, as adjusted
under section 415(d) of the Code, effective as of January 1 of each year, in
such manner as the Secretary of the Treasury shall prescribe, and payable in the
form of a straight life annuity. For purposes of this paragraph (b), a
limitation as adjusted under section 415(d) of the Code shall apply to
limitation years ending with or within the calendar year for which the
adjustment applies.

(c) If the Participant has less than ten years of employment with the Employer,
the 100% of average compensation limitation referred to in this Section 8.2
shall be reduced by multiplying it by a fraction which has a numerator equal to
the Participant’s years of employment (including fractions thereof) and which
has a denominator equal to ten.

(d) The Defined Benefit Dollar Limitation shall be adjusted in accordance with
the following, to the extent applicable:

(i) If the Annuity Starting Date occurs before the Participant attains age 62,
the Defined Benefit Dollar Limitation shall be adjusted so that such limit is
equal to (A) the annual amount of the Participant’s retirement benefit in the
form described in Section 4.1 at such Annuity Starting Date that is Actuarially
Equivalent, computed using a 5% interest rate and the Applicable Mortality Table
effective for the Annuity Starting Date, to a deferred annuity payable at age 62
equal to the Defined Benefit Dollar Limitation, or (B) if the Plan provides for
an immediately commencing straight life annuity payable at age 62 and at the
Annuity Starting Date, the lesser of (I) the amount determined under (A), or
(II) the Defined Benefit Dollar Limitation multiplied by the ratio of the
retirement benefit payable at the Annuity Starting Date in the form described in
Section 4.1 to such retirement benefit (in such form) payable under the Plan at
age 62 (computing both without regard to the rules of section 415 of the Code).

(ii) If the Annuity Starting Date occurs after the Participant attains age 65,
the Defined Benefit Dollar Limitation shall be adjusted so that such limit is
equal to (A) the annual amount of the Participant’s retirement benefit in the
form described in Section 4.1 at such Annuity Starting Date that is Actuarially
Equivalent, computed using a 5% interest rate and the Applicable Mortality Table
effective for the Annuity Starting Date, to an annual benefit payable at age 65
equal to the Defined Benefit Dollar Limitation, or (B) if the Plan provides for
an

 

36



--------------------------------------------------------------------------------

immediately commencing straight life annuity payable at age 65 and at the
Annuity Starting Date, the lesser of (I) the amount determined under (A), or
(II) the Defined Benefit Dollar Limitation multiplied by the ratio of (x) the
retirement benefit payable at such Annuity Starting Date in the form described
in Section 4.1 (computed without regard to the rules of section 415 of the
Code), determined without regard to accruals after age 65, but including
actuarial adjustments even if such adjustments are applied to offset accruals,
to (y) the retirement benefit in the form described in Section 4.1 payable to a
hypothetical participant who is age 65 and has the same accrued benefit (with no
actuarial increases for commencement after age 65) as the Participant,
determined without regard to accruals after age 65 and without applying the
rules of section 415 of the Code.

(e) If the Participant has been a Participant in the Plan for fewer than ten
years, the Defined Benefit Dollar Limitation, as adjusted under paragraph
(d) above, if necessary, shall be reduced by multiplying it by a fraction which
has a numerator equal to the Participant’s years of participation (including
fractions thereof) and which has a denominator equal to ten.

(f) The term “compensation” as used in this Section 8.2 shall be defined as per
Internal Revenue Service Regulation 1.415(c)-2(b) and (c). “Compensation” shall
not include compensation paid following an employee’s severance from employment
with the Employer, except as otherwise required by Internal Revenue Service
Regulation 1.415(c)-2(e)(3)(ii) and as permitted by Treas. Reg.
§1.415(c)-2(e)(3)(iii)(A). In no event shall an employee’s “compensation” with
respect to a calendar year exceed the annual compensation limit of section
401(a)(17) of the Code for such year. Effective January 1, 2009, differential
wage payments (within the meaning of section 3401(h)(2) of the Code) shall
constitute “compensation” for purposes of this Section 8.2 (and for purposes of
any other definition of Compensation used in the Plan that is based on the
definition set forth in section 415 of the Code).

(g) The Plan Year shall be the “limitation year” for purposes of section 415 of
the Code.

(h) This Section 8.2, as amended to comply with section 415(b)(2) of the Code as
amended by the Retirement Protection Act of 1994, the Small Business Job
Protection Act of 1996, and the Taxpayer Relief Act of 1997 (collectively,
“GATT”), shall not apply to benefits accrued before January 1, 2000 (“Old-Law
Benefits”). After December 31, 1999, the limitations of this Section 8.2, as
amended to comply with GATT, shall apply to a Participant’s total accrued
benefit, provided that, in any event, the Participant shall receive no less than
his or her Old-Law Benefit, limited to the extent required under Q/A-15 of Rev.
Rul. 98-1, in accordance with Method 2 of Q/A-14 of Rev. Rul. 98-1.

(i) Notwithstanding the foregoing provisions of this Section 8.2, in accordance
with Internal Service Regulation 1.415(a)-1(g)(4), the benefit payable to a
Participant shall in no event be less than his or her benefit accrued as of
December 31, 2007, payable in accordance with the terms of the Plan as adopted
and in effect on April 5, 2007.

 

37



--------------------------------------------------------------------------------

SECTION 9

TOP HEAVY PROVISIONS

9.1 Scope.

Notwithstanding any Plan provision to the contrary, for any Plan Year in which
the Plan is Top Heavy within the meaning of section 416(g) of the Code, the
provisions of this Section 9 shall govern to the extent they conflict with or
specify additional requirements to the Plan provisions governing Plan Years
which are not Top Heavy.

9.2 Top Heavy Status.

(a) Top Heavy.

This Plan shall be “Top Heavy” for Plan Years commencing after December 31,
1983, if, as of the Determination Date, (i) the sum of the Aggregate Accounts of
Key Employees, or (ii) the Present Value of Accrued Benefits of Key Employees
under this Plan and any plan of an Aggregation Group, exceeds 60% of the
Aggregate Accounts or the Present Value of Accrued Benefits of all Participants
under this Plan and any plan of an Aggregation Group.

The Present Value of Accrued Benefits and/or Aggregate Account balance of a
Participant shall not be taken into account for purposes of determining Top
Heavy status;

(i) If the Participant was previously a Key Employee but is no longer a Key
Employee; or

(ii) If the Participant has not been credited with at least one Hour of Service
during the one-year period ending on the Determination Date.

(b) Determination Date.

Whether the Plan is Top Heavy for any Plan Year shall be determined as of the
Determination Date. “Determination Date” means (i) the last day of the preceding
Plan Year, or (ii) in the case of the first Plan Year, the last day of such Plan
Year.

(c) Valuation Date.

“Valuation Date” means, for purposes of determining Top Heaviness, the
Determination Date.

(d) Aggregate Account.

“Aggregate Account” means, with respect to a Participant, his or her adjusted
account balance in a defined contribution plan, as determined under the top
heavy provisions of such plan.

 

38



--------------------------------------------------------------------------------

(e) Present Value of Accrued Benefits.

“Present Value of Accrued Benefits” means the sum of:

(i) The Actuarial Equivalent present value of the accrued normal retirement
benefit under the Plan as of the Valuation Date; and

(ii) Any part of any distribution made during the one-year period ending on the
Determination Date on account of separation from service, death, or disability;
and

(iii) Any part of any distribution, for any reason other than separation from
service, death, or disability, during the five-year period ending on the
Determination Date.

The amounts in subparagraphs (ii) and (iii) above shall include distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under section 416(g)(2)(A)(i) of the Code.

Unrelated rollovers or transfers shall be considered distributions. A related
rollover or transfer shall not be considered a distribution. An unrelated
rollover or transfer is one which is both initiated by the employee and made
between plans of different employers. A related rollover or transfer is one
which is either not initiated by the employee or made between plans of the same
employer.

For purposes of subparagraph (i) above, the Present Value of Accrued Benefits
shall include benefits attributable to voluntary or mandatory employee
contributions, unrelated rollovers or transfers accepted prior to January 1,
1984, and related rollovers or transfers accepted at any time. The present value
of accrued benefits shall not include benefits attributable to voluntary
deductible employee contributions, or unrelated rollovers or transfers accepted
after January 1, 1984.

Solely for the purpose of determining if the Plan, or any other plan included in
a required aggregation group of which this Plan is a part, is Top Heavy, the
accrued benefit of an employee other than a Key Employee shall be determined
under (i) the method, if any, that uniformly applies for accrual purposes under
all plans maintained by the Employer, or (ii) if there is no such method, as if
such benefit accrued not more rapidly than the slowest accrual rate permitted
under the fractional accrual rate of section 411(b)(1)(C) of the Code.

(f) Key Employee.

“Key Employee” shall be determined as follows:

(i) A “Key Employee” is any employee or former employee of an Employer who, at
any time during the Plan Year that includes the Determination Date, is:

 

39



--------------------------------------------------------------------------------

(A) An officer of the Employer whose annual compensation (as defined in section
415(e)(3) of the Code) is greater than $130,000 (as adjusted under section
416(i)(1) of the Code for Plan Years beginning after December 31, 2001);

(B) An employee who owns more than 5% of the Employer; or

(C) An employee who owns more than 1% of the Employer with annual compensation
from the Employer that exceeds $150,000.

(ii) The Beneficiaries of a Key Employee shall also be considered Key Employees.

(iii) For purposes of subparagraph (i)(A) above, no more than 50 employees (or,
if less, the greater of three or 10% of the employees) shall be treated as
officers.

(iv) The determination of who is a Key Employee shall be made in accordance with
section 416(i)(1) of the Code and the Treasury regulations thereunder.

(g) Aggregation Group.

“Aggregation Group” means the group of plans that must be considered as a single
plan for purposes of determining whether the plans within the group are Top
Heavy (Required Aggregation Group), or the group of plans that may be aggregated
for purposes of Top Heavy testing (Permissive Aggregation Group). The
Determination Date for each plan must fall within the same calendar year in
order to aggregate the plans.

(i) The Required Aggregation Group includes each plan of the Employer in which a
Key Employee is a participant in the Plan Year containing the Determination Date
and each other plan of the Employer which, during this period, enables any plan
in which a Key Employee participates to meet the minimum participation standards
or nondiscriminatory contribution requirements of sections 401(a)(4) and 410 of
the Code.

(ii) A Permissive Aggregation Group may include any Employer-sponsored plan,
provided the group as a whole continues to satisfy the minimum participation
standards and nondiscriminatory contribution requirements of sections 401(a)(4)
and 410 of the Code.

Each plan belonging to a Required Aggregation Group shall be deemed Top Heavy,
or non-Top Heavy in accordance with the group’s status. In a Permissive
Aggregation Group that is determined Top Heavy only those plans that are
required to be aggregated shall be Top Heavy. In a Permissive Aggregation Group
that is not Top Heavy, no plan in the group shall be Top Heavy.

 

40



--------------------------------------------------------------------------------

9.3 Minimum Benefit.

(a) General Rule.

For any Top Heavy Plan Year, a non-Key Employee shall have an Accrued Benefit at
least equal to the minimum benefit described herein. The minimum Accrued Benefit
at any point in time equals the lesser of:

(i) 2% multiplied by Top Heavy Periods of Service; or

(ii) 20%,

multiplied by such Participant’s “Average Compensation.” “Average Compensation”
means a Participant’s compensation as described in section 415 of the Code, as
limited by section 401(a)(17) of the Code, for the five consecutive years when
such Participant had the highest aggregate compensation from the Employer.
However, compensation received for non-Top Heavy Plan Years shall be
disregarded. The benefit described herein is expressed as an annual benefit in
the form of a single life annuity (with no ancillary benefits), commencing at
normal retirement age.

A non-Key Employee shall not be denied this minimum benefit because he or she
was not employed on a specified date, failed to make any mandatory employee
contributions, or failed to earn a specified amount of compensation.

For purposes of satisfying the minimum benefit requirements of section 416(c)(1)
of the Code and this Section 9.3, in determining Top Heavy Periods of Service,
any service with the Employer shall be disregarded to the extent that such
Periods of Service occur during a Plan Year when the Plan benefits (within the
meaning of section 410(b) of the Code) no Key Employee or former Key Employee.

(b) Special Two Plan Rule.

Where this Plan and a defined contribution plan belong to an Aggregation Group
that is determined Top Heavy, the minimum benefit required under (a) above for
any non-Key Participant who also participates in the defined contribution plan
shall be reduced by the minimum contribution and forfeiture allocated to the
non-Key Participant’s accounts pursuant to the defined contribution plan’s top
heavy provisions. Such offset shall be in accordance with the safe harbor rules
of Treas. Reg. §1.416-1 (M-12).

9.4 Vesting.

(a) Top Heavy Schedule.

For any Top Heavy Plan Year, each Participant who completes an Hour of Service
in such Year shall become vested and have a nonforfeitable right to retirement
benefits he or she has earned under the Plan in accordance with the following
table; provided, however, that a Participant’s vesting percentage shall not be
less than the percentage determined under the table in Section 7.1:

 

41



--------------------------------------------------------------------------------

 

Periods of Service

   Vesting Percentage  

Less than 2 years

     0 % 

2 years

     20 % 

3 years

     40 % 

4 years

     60 % 

5 years

     80 % 

6 years or more

     100 % 

(b) Return to Non-Top Heavy Status.

If the Plan becomes Top Heavy and ceases to be Top Heavy in any subsequent Plan
Year, the vesting schedule shall revert to the vesting schedule in effect before
the Plan became Top Heavy. Any such reversion shall be treated as a Plan
amendment pursuant to the terms of the Plan, and shall not cause a reduction of
any Participant’s nonforfeitable interest in the Plan on the date of such
amendment.

In the event of such reversion, or in the event the Committee elects to amend
the Top Heavy vesting schedule, a Participant with three or more years of
service with the Employer as of the end of the election period may elect to
remain covered by the Top Heavy vesting schedule. If a Participant fails to make
such election, then such Participant shall be subject to the new vesting
schedule. The Participant’s election period shall commence on the adoption date
of the amendment and shall end 60 days after the latest of:

(i) The adoption date of the amendment;

(ii) The effective date of the amendment; or

(iii) The date the Participant receives written notice of the amendment from the
Committee.

 

42



--------------------------------------------------------------------------------

SECTION 10

ADMINISTRATION OF THE PLAN

10.1 Plan Administrator.

The Plan Administrator shall be the Benefit and Retirement Plan Committee, which
shall be established by action of the Board of Directors of VWR and shall be
composed of at least three persons. Every member of VWR’s Board of Directors and
the Committee shall be deemed a fiduciary. No Committee member who is an
employee shall receive compensation with respect to his or her service on the
Committee. Any member of the Committee may resign by delivering written
resignation to VWR and to the Committee. VWR may remove or replace any member of
the Committee at any time.

10.2 Organization and Procedures.

VWR shall designate a chairman from the members of the Committee. The Committee
shall appoint a secretary, who may or may not be a member of the Committee. The
secretary shall have the primary responsibility for keeping a record of all
meetings and acts of the Committee and shall have custody of all documents, the
preservation of which shall be necessary or convenient to the efficient
functioning of the Committee. The chairman of the Committee shall be the agent
of the Plan for service of legal process. All reports required by law may be
signed by the chairman on behalf of all members of the Committee.

The Committee shall act by a majority of its members in office, either by a vote
at a meeting or in writing without a meeting, and may adopt such by-laws and
regulations as it deems desirable for the conduct of its affairs.

10.3 Duties and Authority.

(a) Administrative Duties.

The Committee shall administer the Plan in a nondiscriminatory manner for the
exclusive benefit of Participants and their Beneficiaries. The Committee shall
perform all such duties as are necessary to supervise the administration of the
Plan and to control its operations in accordance with the terms thereof,
including, but not limited to, the following:

(i) Interpret the provisions of the Plan and determine any question arising
under the Plan, or in connection with the administration or operation thereof;

(ii) Determine all considerations affecting the eligibility of any employee to
be or become a Participant;

(iii) Determine eligibility for and amount of retirement benefits for any
Participant;

 

43



--------------------------------------------------------------------------------

(iv) Authorize and direct the Funding Agent with respect to all disbursements of
benefits under the Plan;

(v) Employ and engage such persons, counsel, and agents and to obtain such
administrative, clerical, medical, legal, audit, and actuarial services as it
may deem necessary in carrying out the provisions of the Plan.

(b) Investment Authority.

The Committee shall have responsibility and authority with respect to the
management, acquisition, disposition, or investment of Plan assets. Such shall
be solely the function and responsibility of the Committee, except to the extent
delegated by the Committee to the Funding Agent and/or designated Investment
Manager.

(c) General Authority.

The Committee shall have all powers necessary or appropriate to carry out its
duties. The Committee shall have sole discretion to carry out its
responsibilities under the Plan to construe and interpret the provisions of the
Plan and to determine all questions concerning benefit entitlements, including
the power to construe and interpret disputed or doubtful terms. To the maximum
extent permissible under law, any interpretation or construction of or action by
the Committee with respect to the Plan and its administration shall be
conclusive and binding upon any and all parties and persons affected hereby,
subject to the exclusive appeal procedure set forth in Section 10.6.

10.4 Expenses and Assistance.

All reasonable expenses which are necessary to operate and administer the Plan
may be deducted from the Fund or paid directly by the Employer, at the
Employer’s discretion.

10.5 Claims Procedure.

(a) Conditions of Payment.

Benefit payments under the Plan shall not be payable prior to the fulfillment of
the following conditions:

(i) The Committee has been furnished with such applications, proofs of birth,
address, form of benefit, and other information the Committee deems necessary;

(ii) Except as otherwise provided in Section 3.4, the Participant has Terminated
employment with the Employer; and

(iii) The Participant is eligible to receive benefits under the Plan as
determined by the Committee.

 

44



--------------------------------------------------------------------------------

(b) Commencement of Payment.

The payment of benefits shall commence no later than 60 days after the
retirement date specified herein for commencement of such benefits. If the
information required above is not available prior to said retirement date, the
amount of payment required to commence will not be ascertainable. In such event,
the commencement of payments shall be delayed until no more than 60 days after
the date the amount of such payment is ascertainable. To the extent permitted
under Section 5.5, a Participant may elect a retroactive Annuity Starting Date,
in which case a lump-sum payment retroactive to the applicable retroactive
Annuity Starting Date shall be made and monthly payments shall commence.

10.6 Appeal Procedure.

(a) Notice of Denial.

The Committee shall make all determinations as to the right of any person to a
benefit under the Plan. If the Committee denies in whole or in part any claim
for a benefit under the Plan by a Participant or Beneficiary or his or her
authorized representative (hereinafter, “Claimant”), the Committee shall furnish
the Claimant with notice of the decision not later than 90 days after receipt of
the claim, unless special circumstances require an extension of time for
processing the claim. Such extension shall not exceed the period of 90 days from
the end of such initial period; provided, however, that in the event the
Claimant fails to submit information necessary to decide a claim, such period
shall be tolled from the date on which the extension notice is sent to the
Claimant until the date on which the Claimant responds to the request for
additional information. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the final decision. The written or electronic notice which the
Committee shall provide to every Claimant who is denied a claim for benefits
shall set forth in a manner calculated to be understood by the Claimant:

(i) The specific reason or reasons for the denial;

(ii) Specific reference to pertinent Plan provisions on which the denial is
based;

(iii) A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination on review.

 

45



--------------------------------------------------------------------------------

(b) Right to Request Review.

A Claimant may request that the Committee review the claim denial by the
Committee. Such request shall be made in writing and shall be presented to the
Committee not more than 60 days after receipt by the Claimant of notification of
the denial of a claim. If written request for review is not made within such
60-day period, the Claimant shall forfeit his or her right to review. The
Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits. The Claimant shall also have the opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits, and the Committee shall take into account all such
information submitted without regard to whether such information was submitted
or considered in the initial benefit determination.

(c) Review of Claim.

The Committee shall make its decision on review not later than 60 days after
receipt of the Claimant’s request for review, unless special circumstances
require an extension of time, in which case notice of the extension and
circumstances shall be provided to the Claimant prior to the termination of the
initial 60-day period and a decision shall be rendered as soon as possible but
not later than 120 days after receipt of the request for review; provided,
however, in the event the Claimant fails to submit information necessary to make
a benefit determination on review, such period shall be tolled from the date on
which the extension notice is sent to the Claimant until the date on which the
Claimant responds to the request for additional information. The decision on
review shall be written or electronic and, in the case of an adverse
determination, shall include specific reasons for the decision, written in a
manner calculated to be understood by the Claimant, and specific references to
the pertinent Plan provisions on which the decision is based. The decision on
review shall also include (i) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, or other information relevant to the Claimant’s claim
for benefits; and (ii) a statement describing any voluntary appeal procedures
offered by the Plan, and a statement of the Claimant’s right to bring an action
under §502(a) of ERISA.

(d) Regulations.

The claims procedure of this Plan also shall be administered in accordance with
the claims procedure regulations of the Department of Labor set forth in 29
C.F.R. §2560.503-1. Notwithstanding any provision of Section 10.5 or of this
Section 10.6 to the contrary, to the extent such regulations so require,
determinations as to whether Plan provisions regarding Disability apply to a
Participant shall be made in accordance with the Department of Labor’s claims
procedure regulations applicable to claims for disability benefits, and any such
determination shall be made by (i) one member of the Committee in the case of an
initial claim, and (ii) the remaining members of the Committee in the case of
the review of a denied claim.

 

46



--------------------------------------------------------------------------------

(e) Exhaustion of Remedies.

A claimant shall have no right to bring any action in any court regarding a
claim for benefits prior to filing a claim for benefits and exhausting his or
her rights to review under this Section 10.6 in accordance with the time frames
set forth herein. In addition, no action at law or in equity shall be brought to
recover benefits under the Plan later than two years from the date of the final
adverse benefit determination of the Claimant’s appeal of denial of his or her
claim for benefits under this Section 10.6. Notwithstanding the foregoing, if
the applicable, analogous Pennsylvania statute of limitations has run or will
run before the aforementioned two-year period, the Pennsylvania statute of
limitations shall be controlling. No action at law or in equity shall be brought
in connection with the Plan except in federal district court in Philadelphia,
Pennsylvania.

10.7 Arbitration.

Any controversy or claim arising out of or relating to this Plan which is
asserted by any person as an employee, a former employee, a Participant, or a
Beneficiary of Plan benefits, may be settled by arbitration in accordance with
the Commercial Rules of the American Arbitration Association, and judgment upon
the award rendered by the arbitrator shall be entered in a court having
jurisdiction thereof. All such arbitration cases shall be heard by an attorney
licensed in the jurisdiction where the arbitration hearing is to occur.
Notwithstanding the foregoing, a claimant shall have no right to arbitration
under this Section 10.7 prior to filing a claim for benefits and exhausting his
or her rights to review under Section 10.6 in accordance with the time frames
set forth therein. In addition, no action for arbitration shall be brought to
recover benefits under the Plan later than two years from the date of the final
adverse benefit determination of the Claimant’s appeal of denial of his or her
claim for benefits under Section 10.6. Notwithstanding the foregoing, if the
applicable, analogous Pennsylvania statute of limitations has run or will run
before the aforementioned two-year period, the Pennsylvania statute of
limitations shall be controlling.

10.8 Plan Administration—Miscellaneous.

(a) Limitations on Assignments.

Benefits under the Plan may not be assigned, sold, transferred, or encumbered,
and any attempt to do so shall be void. The interest of a Participant in
benefits under the Plan shall not be subject to debts or liabilities of any kind
and shall not be subject to attachment, garnishment, or other legal process,
except as provided in Section 10.9 relating to Qualified Domestic Relations
Orders. This paragraph (a) shall not prevent the offset of a Participant’s
benefits against an amount that the Participant is ordered or required to pay to
the Plan to the extent permitted under section 401(a)(13)(C) of the Code.

 

47



--------------------------------------------------------------------------------

(b) Masculine and Feminine, Singular and Plural.

Whenever used herein, pronouns shall include any applicable gender, and the
singular shall include the plural and vice versa whenever the context shall
plainly so require.

(c) No Additional Rights.

No person shall have any rights in or to the Fund, or any part thereof, or under
the Plan, except as, and only to the extent, expressly provided for in the Plan.
Neither the establishment of the Plan, the granting of a retirement allowance,
nor any action of the Employer or the Committee shall be held or construed to
confer upon any person any right to be continued as an employee, or, upon
dismissal, any right or interest in the Fund other than as herein provided. The
Employer expressly reserves the right to discharge any employee at any time.

(d) Governing Law.

This Plan shall be construed in accordance with applicable Federal law and the
laws of the Commonwealth of Pennsylvania (without reference to the principles of
conflict of laws), wherein venue shall lie for any dispute arising hereunder.

(e) Disclosure to Participants.

Each Participant shall be advised of the general provisions of the Plan and,
upon written request addressed to the Committee, shall be furnished any
information requested regarding the Participant’s status, rights, and privileges
under the Plan as may be required by law.

(f) Income Tax Withholding Requirements.

Any retirement benefit payment made under the Plan shall be subject to any
applicable income tax withholding requirements. For this purpose, the Committee
shall provide the Funding Agent with any information the Funding Agent needs to
satisfy such withholding obligations and with any other information that may be
required by regulations promulgated under the Code.

(g) Severability.

If any provision of this Plan shall be held illegal or invalid for any reason,
such determination shall not affect the remaining provisions of this Plan, which
shall be construed as if said illegal or invalid provision had never been
included.

(h) Facility of Payment.

In the event any benefit under this Plan shall be payable to a person who is
under legal disability or is in any way incapacitated so as to be unable to
manage his or her financial affairs, the Committee may direct payment of such
benefit to a duly

 

48



--------------------------------------------------------------------------------

appointed guardian, committee, or other legal representative of such person, or,
in the absence of a guardian or legal representative, to a custodian for such
person under a Uniform Gifts to Minors Act or to any relative of such person by
blood or marriage, for such person’s benefit. Any payment made in good faith
pursuant to this provision shall fully discharge the Employer and the Plan of
any liability to the extent of such payment.

(i) Correction of Errors.

Any Employer contribution to the Fund made under a mistake of fact (or
investment proceed of such contribution if a lesser amount) shall be returned to
the Employer within one year after payment of the contribution.

In the event an incorrect amount is paid to a Participant or Beneficiary, any
remaining payments may be adjusted to correct the error. The Committee may take
such other action it deems necessary and equitable to correct any such error.

(j) Military Service.

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with section 414(u) of the Code. Notwithstanding any
provisions herein to the contrary, effective with respect to deaths occurring on
or after January 1, 2007 and in accordance with section 401(a)(37) of the Code,
in the case of a Participant who dies while performing qualified military
service (as defined in section 414(u) of the Code) the Participant’s survivors
shall be entitled to any additional benefits (other than benefit accruals
relating to the period of qualified military service) provided hereunder had the
Participant resumed and then terminated employment on account of death.

10.9 Qualified Domestic Relations Orders.

Notwithstanding any Plan provisions to the contrary, benefits under the Plan may
be paid to someone other than the Participant, Beneficiary, or joint annuitant,
pursuant to a Qualified Domestic Relations Order, in accordance with section
414(p) of the Code. A Qualified Domestic Relations Order is one that:

(a) Relates to the provision of child support, alimony payments, or marital
property rights to a Spouse, former Spouse, child, or other dependent of a
Participant;

(b) Is made pursuant to a state domestic relations law (including a community
property law);

(c) Creates or recognizes the existence of an alternate payee’s right to, or
assigns to an alternate payee the right to, receive all or a portion of the
benefits payable to a Participant under the Plan;

(d) Specifies the name and last known address of the Participant and each
alternate payee;

 

49



--------------------------------------------------------------------------------

(e) Specifies the amount or method of determining the amount of benefit payable
to an alternate payee;

(f) Specifies the number of payments or period during which payments are to be
made;

(g) Names each plan to which the order applies;

(h) Does not require any form, type, or amount of benefit not otherwise provided
under the Plan; and

(i) Does not conflict with a prior Qualified Domestic Relations Order that meets
the requirements of this Section 10.9.

Payments to an alternate payee pursuant to a Qualified Domestic Relations Order
may commence at the earliest date on which a Participant is eligible to elect an
Early Retirement Date, regardless of whether the Participant continues working
after that date.

The Committee shall determine whether an order meets the requirements of this
Section 10.9 within a reasonable period after receiving an order. The Committee
shall notify the Participant and any alternate payee that an order has been
received and shall establish a separate account under the Plan for any alternate
payee pending determination that an order meets the requirements of this
Section 10.9.

10.10 Plan Qualification.

Any modification or amendment of the Plan may be made retroactive, as necessary
or appropriate, to establish and maintain a “qualified plan” pursuant to section
401 of the Code and ERISA and regulations thereunder and to maintain the exempt
status of the Fund under section 501 of the Code.

10.11 Deductible Contribution.

Notwithstanding anything herein to the contrary, any contribution by the
Employer to the Fund is conditioned upon the deductibility of the contribution
by the Employer under the Code and, to the extent any such deduction is
disallowed, the Employer may within one year following a final determination of
the disallowance, demand repayment of such disallowed contribution and the
Funding Agent shall return such contribution less any losses attributable
thereto within one year following the disallowance.

10.12 Action by VWR.

Any action required to be taken by VWR under the Plan, including the amendment
or termination of the Plan under Section 11, shall be taken pursuant to a
written resolution of the Board of Directors of VWR.

 

50



--------------------------------------------------------------------------------

SECTION 11

AMENDMENT AND TERMINATION

11.1 Amendment—General.

VWR shall have the right to amend, terminate, or partially terminate this Plan
at any time subject to any advance notice or other requirements of ERISA. In
addition, the Committee shall have the authority to adopt Plan amendments which
have no substantial adverse financial impact upon any Employer or the Plan. No
amendment shall decrease a Participant’s accrued benefit.

11.2 Amendment—Consolidation or Merger.

In the event this Plan, its assets, and its liabilities are merged into,
transferred to, or otherwise consolidated with any other retirement plan, then
such must be accomplished so as to ensure that each Participant would (if the
other retirement plan then terminated) receive a benefit immediately after the
merger, transfer, or consolidation which is equal to or greater than the benefit
the Participant would have been entitled to receive immediately before the
merger, transfer, or consolidation (as if the Plan had then terminated). This
provision shall not be construed as limiting the powers of VWR to appoint a
successor Funding Agent.

11.3 Termination of the Plan.

The termination of the Plan shall not cause or permit any part of the Fund to be
diverted to purposes other than for the exclusive benefit of the Participants
and their Beneficiaries, or cause or permit any portion of the Fund to revert to
or become the property of the Employer at any time prior to the satisfaction of
all liabilities with respect to the Participants.

Upon termination of this Plan, the Committee shall continue to act for the
purpose of complying with the preceding paragraph and shall have all power
necessary or convenient to the winding up and dissolution of the Plan as herein
provided. While so acting, the Committee shall be in the same status and
position with respect to other persons as if the Plan remained in existence.

11.4 Allocation of the Fund on Termination of Plan.

In the event of a complete Plan termination, the right of each Participant to
benefits accrued to the date of such termination that would be vested under the
provisions of the Plan in the absence of such termination shall continue to be
vested and nonforfeitable; and the right of each Participant to any other
benefits accrued to the date of termination shall be fully vested and
nonforfeitable to the extent then funded under the priority rules set forth in
section 4044 of ERISA. In any event, a Participant or a Beneficiary shall have
recourse only against Plan assets for the payment of benefits thereunder,
subject to any applicable guarantee provisions of Title IV of ERISA. The
Committee shall direct the Funding Agent to allocate Fund assets to those
affected Participants to the extent and in the order of preference set forth in
section 4044 of ERISA. The assets so allocated shall be distributed, in the
discretion of the Committee, either wholly or in part by purchase of
nontransferable annuity contracts or lump-sum payments. If Fund assets as of the
date of Plan termination exceed the amounts required under the priority rules
set forth in section 4044 of ERISA, such excess shall, after all liabilities of
the Plan have been satisfied, revert to the Employer to the extent permitted by
applicable law.

 

51



--------------------------------------------------------------------------------

If at any time the Plan is terminated with respect to any group of Participants
under such circumstances as to constitute a partial Plan termination within the
meaning of section 411(d)(3) of the Code, each affected Participant’s right to
benefits that have accrued to the date of partial termination that would be
vested under the provisions of the Plan in the absence of such termination shall
continue to be so vested; and the right of each affected Participant to any
other benefits accrued to the date of such termination shall be vested to the
extent then funded under the priority rules set forth in section 4044 of ERISA
in the event of a complete Plan termination. In any event, affected Participants
shall have recourse only against Plan assets for payment of benefits thereunder,
subject to any applicable guarantee provisions of Title IV of ERISA. Subject to
the foregoing, the vested benefits of such Participants shall be payable as
though such termination had not occurred; provided, however, that the Committee,
in its discretion, subject to any necessary governmental approval, may direct
that the amounts held in the Fund that are allocable to the Participants as to
whom such termination occurred be segregated by the Funding Agent as a separate
plan. The assets thus allocated to such separate plan shall be applied for the
benefit of such Participants in the manner described in the preceding paragraph.

11.5 AFTAP Limitations. No amendment which has the effect of increasing Plan
liabilities by reason of increases in benefits, establishment of new benefits,
changing the rate of benefit accrual, or changing the rate at which benefits
become nonforfeitable may take effect during any Plan Year if the Plan’s AFTAP
(as defined in Section 5.8 hereof) for such Plan Year is less than 80% (or would
be less than 80% taking into account such amendment); provided that this
Section 11.5 shall cease to apply to any Plan Year, effective as of the first
day of such Plan Year, upon payment by the Employer of a contribution (in
addition to any minimum required contribution under section 430 of the Code)
equal to the amount of the increase in the Plan’s funding target under section
430 of the Code for the Plan Year attributable to the amendment (or sufficient
to result in an AFTAP of 80%). This Section 11.5 shall not apply to any
amendment which provides for an increase in benefits under a formula which is
not based on a Participant’s compensation, but only if the rate of such increase
is not in excess of the contemporaneous rate of increase in average wages of
Participants covered by the amendment.

 

52



--------------------------------------------------------------------------------

SECTION 12

FUNDING

12.1 Contributions to the Fund.

As a part of this Plan VWR shall maintain a Fund. From time to time, the
Employer shall make such contributions to the Fund as it determines, with the
advice of its actuary, are required to maintain the Plan on a sound actuarial
basis.

12.2 Fund for Exclusive Benefit of Participants and Beneficiaries.

The Fund is for the exclusive benefit of Participants and their Beneficiaries.
Except as provided in Sections 10.8(i) and 10.11, no portion of the Fund shall
be diverted to purposes other than this or revert to or become the property of
the Employer at any time prior to the satisfaction of all liabilities with
respect to the Participants.

12.3 Disposition of Credits and Forfeitures.

In no event shall any credits or forfeitures which may arise under the Plan be
used to increase benefits under the Plan.

12.4 Funding Agent.

As a part of this Plan, VWR has entered into an agreement with a Funding Agent.
VWR has the power and duty to appoint the Funding Agent and it shall have the
power to remove the Funding Agent and appoint successors at any time. As a
condition to exercising its power to remove any Funding Agent hereunder, VWR
must first enter into an agreement with a successor Funding Agent.

12.5 Investment Manager.

The Committee has the power to appoint an Investment Manager to invest a portion
of the Fund held by the Funding Agent.

 

53



--------------------------------------------------------------------------------

SECTION 13

FIDUCIARIES

13.1 Limitation of Liability of the Employer and Others.

No Participant shall have any claim against the Employer, or the Committee, or
against their directors, officers, members, agents, or representatives, for any
benefits under the Plan, and such benefits shall be payable solely from the
Fund; nor shall the Employer, the Committee, or their directors, officers,
members, agents, or representatives incur any liability to any person for any
action taken or suffered or omitted to be taken by them under the Plan in good
faith.

13.2 Indemnification of Fiduciaries.

In order to facilitate the recruitment of competent fiduciaries, the Employer
adopting this Plan agrees to provide the indemnification as described herein.
This provision shall apply to employees who are considered Plan fiduciaries
including, without limitation, Committee members, any agent of the Committee, or
any other officers, directors, or employees. Notwithstanding the preceding, this
provision shall not apply and indemnification shall not be provided for any
Funding Agent or Investment Manager appointed as provided in this Plan.

13.3 Scope of Indemnification.

The Employer agrees to indemnify an employee fiduciary as described above for
all acts taken in good faith in carrying out his or her responsibilities under
the terms of this Plan or other responsibilities imposed upon such fiduciary by
ERISA or regulations promulgated thereunder. If an employee fiduciary is sued in
connection with his or her acts as a fiduciary, the employee shall tender the
defense of the claim to the Employer.

IN WITNESS WHEREOF, VWR International, LLC has caused the amendment and
restatement of the VWR International, LLC Retirement Plan to be duly executed on
this 31 day of August, 2011.

 

Attest: Director of Benefits   

VWR International, LLC

By: /s/ Laureen Thompson   

By:

  

/s/ Paul Dumas

 

54



--------------------------------------------------------------------------------

APPENDIX A

FORMER VAN WATERS & ROGERS PROFIT SHARING PLAN PARTICIPANTS

1.1 General. The following provisions shall apply only to VWR International, LLC
Retirement Plan (“this Plan”) Participants who were participants in the VW&R.
Profit Sharing Plan on February 29, 1968.

1.2 Determination of Account Balances. The value of a person’s VW&R Profit
Sharing Plan account as of any date shall be determined by multiplying the
number of units credited to his or her account as of February 29, 1968, by the
value of each unit on such valuation date. The value of each unit on any
valuation date shall be determined by dividing the market value of the VW&R
Profit Sharing Plan Fund as of the valuation date by the number of units
credited to former participants in the VW&R Profit Sharing Plan who are active
Participants in this Plan.

1.3 Retirement or Termination Where Participant is Qualified for Benefits Under
This Plan. In the event of retirement or termination from service of a
participant in the VW&R Profit Sharing Plan at a time when such participant is
entitled to benefits under this Plan (herein referred to as an active
participant), the participant shall be given the option of: (a) receiving
benefits to which the participant would otherwise be entitled under this Plan
without reference to participation under said profit sharing plan, or
(b) receiving benefits calculated according to Section 1.2 above, plus benefits
under this Plan computed as the product of (i) and (ii) below:

(i) Being a fraction, the numerator being the participant’s completed and
fractional years of credited service subsequent to February 29, 1968, and the
denominator being the participant’s completed and fractional years of credited
service at termination;

(ii) Being the total benefit as described in (a) above.

Upon such termination, the value of said participant’s account in the VW&R
Profit Sharing Fund shall be used to provide the benefits to which he or she is
entitled under (a) or (b) of this Section 1.3, to the extent that his or her
account balance in said fund is adequate to provide these benefits.

In the event said participant’s account in the VW&R Profit Sharing Plan Fund
determined as of the valuation date applicable to such participant exceeds the
actuarial value of benefits equal to benefits under paragraph (a) above less
benefits under paragraph (b) above (that is to say, the benefits under this Plan
with respect to credited service prior to March 1, 1968), said participant shall
be entitled to receive a benefit under this Plan based upon service rendered
prior to March 1, 1968, which is equal to the benefit which can be provided by
participant’s account balance determined, as previously mentioned, as of the
valuation date applicable to such participant and the benefit mentioned in
paragraph (b) above.

1.4 Retired Nonparticipating and Vested Participants. With respect to retired or
nonparticipating vested participants in the VW&R Profit Sharing Plan as of
February 29, 1968, the funding agency or agencies under this Plan shall retain
in trust the amounts needed to continue payments in accordance with the
provisions of that Plan.

 

A-1



--------------------------------------------------------------------------------

1.5 Death of Participant. In the event of the death of a Participant who was a
participant in the VW&R Profit Sharing Plan prior to distribution to the
Participant of his or her entire beneficial interest generated by such plan, the
full remaining value of such interest shall be distributed in a lump sum to his
or her beneficiary designated by such Participant in writing. The beneficiary or
beneficiaries designated by a Participant may be changed at any time and from
time to time at the election of the Participant, but only by his or her filing
with the committee a new designation and revoking all prior designations. If no
such designation of beneficiary is filed, or if the designated beneficiary shall
predecease the Participant, or, having survived the Participant, shall die prior
to the final and complete distribution of the Participant’s participating
interest, the undistributed portion of such interest shall be distributed to the
Participant’s personal representative.

1.6 Permanent Disability. Any amounts distributable to a participant in said
profit sharing plan by virtue of permanent Disability shall, notwithstanding any
provision hereof to the contrary, be distributable to said participant in
accordance with the original tenor of that plan.

1.7 Valuation Date. The valuation dates for purposes of determining the unit
value of units held by participants in the former VW&R Profit Sharing Plan shall
be the last days of December and June of each year.

1.8 VW&R Profit Sharing Plan Fund. The VW&R Profit Sharing Plan Fund shall mean
the fund held for the exclusive benefit of participants of the VW&R Profit
Sharing Plan (and their beneficiaries) who have not previously become entitled
to benefits under Section 1.3 above.

1.9 Number of Units at a Valuation Date. The number of units at any valuation
date is equal to the number of units at the prior valuation date reduced by the
number of units used to provide benefits under Section 1.3 above.

1.10 Reduction in VW&R Profit Sharing Plan Fund. The VW&R Profit Sharing Plan
Fund shall be reduced as benefit payments are made or are provided for in
accordance with Section 1.3 above.

 

A-2



--------------------------------------------------------------------------------

APPENDIX B

FORMER PARTICIPANTS OF UNION PLANS

1.1 In General. If a Participant was formerly covered by a collective bargaining
agreement with the Employer that did not provide for retirement benefits under
this Plan, the period of employment covered by the collective bargaining
agreement shall be included in determining Years of Service under this Plan for
all purposes, subject to any applicable limits set forth in the Plan. However,
except as provided in Section 1.2 below, the benefit payable from this Plan
shall be reduced by any benefits from a collectively bargained plan which are
attributable to Employer contributions on the Participant’s behalf.

1.2 Special Provisions Regarding the VWR Corporation Pension Plan for Hourly
Employees (Skokie Plant).

(a) Background. VWR maintained the VWR Corporation Pension Plan for Hourly
Employees (Skokie Plant) (the “Hourly Plan”) for the benefit of employees at the
Skokie Plant who are covered by the collective bargaining agreement between VWR
and the United Paper Workers International Union AFL-CIO Local 325 (“Local
325”). Effective November 19, 1996, Local 325 members ceased to be employed at
the Skokie Plant. Therefore, in accordance with the terms of the Hourly Plan, no
employee accrued a benefit under the Hourly Plan with respect to service
completed on and after November 19, 1996.

(b) Merger of Plans. Effective December 31, 1997, the Hourly Plan was merged
with and into this Plan, and the trust established under the Hourly Plan was
merged with and into the Fund.

(c) Retirees and Vested Terminated Participants. Benefits payable on and after
January 1, 1998, under the terms of the Hourly Plan as in effect on December 31,
1997, to participants who retired or otherwise separated from service with a
vested right to a benefit prior to November 20, 1996, or to their beneficiaries
(“Transferred Pensioners”), shall be paid from this Plan in accordance with the
terms of the Hourly Plan applicable to such payments as of December 31, 1997
(except to the extent that the provisions of this Plan are required to apply to
any such payments in order to comply with applicable laws and regulations). The
Transferred Pensioners who were receiving a monthly pension from the Hourly Plan
as of November 19, 1996, the amount of such benefits, and the form of such
benefits, are set forth in Exhibit I. The accrued benefits under the Hourly Plan
of Transferred Pensioners who were not receiving a monthly pension from the
Hourly Plan as of November 19, 1996, are set forth in Exhibit II.

(d) Hourly Plan Participants Who Were Active Employees on November 20, 1996. The
following rules shall apply to each person who was an Eligible Employee on
November 20, 1996, and who was a participant in the Hourly Plan as of
November 19, 1996 (a “Former Skokie Employee”):

 

B-1



--------------------------------------------------------------------------------

(i) Accrued Benefit. The accrued benefit of a Former Skokie Employee under this
Plan shall be determined under the formula specified in Section 4.1 of the Plan;
provided, however, that the Accrued Benefit of a Former Skokie Employee shall
not be less than his or her accrued benefit under the Hourly Plan on
November 19, 1996, as set forth in Exhibit II. Any section 411(d)(6) protected
benefit (within the meaning of Treas. Reg. §1.411(d)-4, Q&A-1) that has accrued
with respect to the benefits set forth in Exhibit II as of December 31, 1997,
shall not be reduced or eliminated with respect to such benefits, except as
provided in regulations and rulings issued pursuant to section 411(d)(6) of the
Code. Such section 411(d)(6) protected benefits shall be determined by reference
to the terms of the Hourly Plan as of December 31, 1997 (except to the extent
that the provisions of this Plan are required to apply in order to comply with
applicable laws and regulations).

(ii) Period of Service. In addition to the service described in Section 1.1
above, a Former Skokie Employee who participated in the Sargent-Welch Pension
Plan for Hourly Employees (Skokie Plant) on September 17, 1989, shall be given
credit for his or her years of service under that plan to determine his or her
Periods of Service solely for purposes of determining his or her vesting and
eligibility for early retirement under this Plan. No credit shall be given for
such service for purposes of determining benefits under this Plan.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT I

Transferred Pensioners Receiving a Benefit Under the

VWR Corporation Pension Plan for Hourly Employees as of November 19, 1996

 

NAME

  

SEX

  

DATE OF

HIRE

  

DATE OF

MEMBERSHIP

  

BENEFIT

SERVICE

  

ANNUAL

ACCRUED

BENEFIT

Bliwas, Errol

   M    06/14/82    10/01/89    7.167    1,720.08

Camara, Yolanda

   F    03/27/78    10/01/89    7.167    1,720.08

Delaney, Bessie

   F    08/24/70    10/01/89    7.167    1,720.08

Jackson, Jessie M.

   M    02/19/79    10/01/89    7.167    1,720.08

Jochim, Glenn

   M    11/26/79    10/01/89    7.167    1,720.08

Johnson, Dorothy

   F    04/13/70    10/01/89    7.167    1 720.08

Krus, Mitchell

   M    09/15/81    10/01/89    7.167    1,720.08

Messina, Nagai Y.

   M    08/31/78    10/01/89    7.167    1,720.08

Metz Jr., Fred

   M    08/17/59    10/01/89    7.167    1,720.08

Robinson, Chester

   M    01/23/56    10/01/89    7.167    1,720.08

Tatum, Hattie

   F    09/05/67    10/01/89    7.167    1,720.08

Thrawl, Jon C.

   M    03/01/93    03/01/93    3.750    900.00

Wilson, Hester L.

   M    08/21/69    10/01/89    7.167    1,720.08

Young, Alex

   M    09/17/81    10/01/89    7.167    1,720.08

EXHIBIT II

Accrued Benefit Under the VWR Corporation Pension Plan for Hourly Employees

As of November 19, 1996 – Participants Not In Pay Status on November 19, 1996

 

NAME

  

SEX

  

DATE OF

RETIRE-

MENT

  

MONTHLY

BENEFIT

  

F

O

R

M

  

J

&

S

  

PERIOD

CERTAIN

  

STATUS

Duarte, Ruben E.

   M    04/01/93    70.00    LA    0    0    14

Goben, Ralph

   M    05/01/96    121.13    CO    0    10    18

Gold, Richard

   M    05/01/93    70.71    LA    0    0    14

Krus, Edmund

   M    07/01/95    115.00    LA    0    0    14

Lavender, Louis

   M    12/01/96    129.27    LA    0    0    14

Nicioli, Alda

   F    12/01/96    111.61    J&S    100    0    14

Parchin, Theresa

   F    10/01/95    98.48    LA    0    0    14

Rock, Mary

   F    01/01/96    99.40    LA    0    0    14

Shojot, Jose

   M    03/01/96    128.33    LA    0    0    13

Snyder, John

   M    05/01/93    56.28    J&S    100    0    14

Spinoso, Marie

   F    09/01/93    72.07    LA    0    10    14

 

B-3



--------------------------------------------------------------------------------

APPENDIX C

EMPLOYEES TRANSFERRED IN SPINOFF FROM UNIVAR CORPORATION

In determining the benefits of an employee who was transferred to the Employer
on March 1, 1986, in connection with the spinoff of Univar Corporation, all
Periods of Service under the Univar Corporation Retirement Plan shall be treated
as Periods of Service under this Plan for all purposes, and all earnings
received from Univar Corporation shall be treated as earnings received from VWR
International, LLC.

If a person is employed on or before December 31, 1988, and immediately prior to
being employed was employed by Univar Corporation or any of its affiliates and
had been so employed since February 28, 1986, such person shall receive credit
under this Plan for all Periods of Service and Earnings under the Univar
Corporation Retirement Plan. When such person is 100% vested under this Plan,
the Trustee of the Univar Corporation Retirement Plan shall transfer directly to
the Trustee of this Plan the present value of such person’s accrued benefit.
Such person’s benefit under this Plan immediately after the transfer of funds
shall not be less than the benefit under both this Plan and the Univar Plan
immediately before the transfer of funds.

 

C-1



--------------------------------------------------------------------------------

APPENDIX D

FORMER EMPLOYEES OF ACQUIRED COMPANIES

Any employee who was employed by any of the companies listed below at the time
either the company or its assets were acquired by the Employer or Univar
Corporation shall be given credit for his or her Periods of Service with such
company for purposes of determining vesting and eligibility for early retirement
under this Plan. However, no credit shall be given for Periods of Service with
such company for purposes of determining benefits under this Plan.

1. Cogan & O’Brien Company, Inc. Former Cogan & O’Brien Company, Inc. employees
began participating in the Plan on March 1, 1987. Such employees who previously
had Periods of Service with Univar Corporation or any of its subsidiaries shall
receive credit for such Periods of Service for vesting and eligibility for early
retirement under this Plan as well as credit for Periods of Service with Cogan &
O’Brien Company, Inc. for such purposes.

2. Roberts & Porter, Inc. Former Roberts & Porter, Inc. employees began
participating in the Plan on March 1, 1987.

3. Treck Photographic, Inc. Accruals began as of November 1, 1975.

4, Will Scientific. Accruals began as of January 6, 1970.

5. A.J. Reynolds Company, LLC. Accruals began as of June 9, 1998.

6. HPC Scientific & Technology, Inc. Accruals began as of July 1, 1998.

 

D-1



--------------------------------------------------------------------------------

APPENDIX E

TRANSFER OF EMPLOYEES BETWEEN VWR SCIENTIFIC PRODUCTS CORPORATION

AND MOMENTUM DISTRIBUTION INC. PRIOR TO APRIL 1, 1992

If, at any time on or before March 31, 1992, a person terminated employment with
Momentum Distribution Inc. or any of its affiliates (“Momentum”), and was
thereafter immediately employed by an Employer under this Plan, that person was
credited under this Plan with all Periods of Service and all Earnings with which
he or she was credited under the Momentum Distribution Inc. Retirement Plan
(“Momentum Plan”) if such person was transferred from VWR Scientific Products
Corporation, or one of its affiliates, in the corporate spinoff on March 1,
1990. Such person’s benefit under this Plan as described in this paragraph shall
not be less than the benefit under the Momentum Plan on his or her last day of
employment with Momentum.

 

E-1



--------------------------------------------------------------------------------

APPENDIX F

FORMER EMPLOYEES OF

BAXTER INTERNATIONAL, INC.

If, at any time on or after July 1, 1995, but before July 1, 1997, a person
terminated employment with Baxter International, Inc., or any of its affiliates
(“Baxter”) and was thereafter immediately employed by an Employer under this
Plan, that person shall be credited with all Periods of Service with Baxter for
purposes of determining vesting, eligibility to participate and eligibility for
early retirement under this Plan, but not for purposes of benefit accrual.

 

F-1



--------------------------------------------------------------------------------

APPENDIX G

FORMER PARTICIPANTS IN

SCIENCE KIT, INC. RETIREMENT PLAN

1.1 Background. Pursuant to an agreement dated as of July 21, 1998, VWR
Scientific Products Corporation purchased the stock of Science Kit, Inc.
(“Science Kit”), and Central Scientific Company (“Central”). Prior to October 1,
1998, Science Kit maintained the Science Kit, Inc. Retirement Plan (the “Science
Kit Plan”) for the benefit of the eligible employees of Science Kit and Central.

1.2 Merger of Plans. Effective October 1, 1998, the Science Kit Plan was merged
with and into this Plan, and the assets of the Science Kit Plan became assets of
the Fund. Also effective October 1, 1998, Science Kit and Central adopted the
Plan on behalf of their eligible employees.

1.3 Former Science Kit Participants.

(a) Participation. Each employee who was a participant in the Science Kit Plan
on September 30, 1998, became a Participant in this Plan as of October 1, 1998,
provided that on such date he or she was an Eligible Employee. Each other
employee who had service with Science Kit, Central, or any affiliate thereof
prior to October 1, 1998, and who had completed at least one year of Credited
Service for eligibility purposes (after application of paragraph (b)(i) below)
on or before October 1, 1998, became a Participant in this Plan as of October 1,
1998, provided that on such date he or she was an Eligible Employee.

(b) Service Credit.

(i) Eligibility. For purposes of eligibility to participate, the service
crediting rules of this Plan shall apply, but all service prior to October 1,
1998, with Science Kit, Central, or any affiliate thereof shall be treated as
service with the Employer.

(ii) Vesting. For purposes of vesting, the Period of Service of a Participant
who previously participated in the Science Kit Plan shall not be less than the
sum of:

(A) The number of years of service credited to the Participant for vesting
purposes under the Science Kit Plan as of August 31, 1998; plus

(B) The Participant’s Period of Service determined under this Plan, disregarding
any service prior to September 1, 1998.

 

G-1



--------------------------------------------------------------------------------

(iii) Benefit Accrual. For purposes of determining the amount of his or her
accrued benefit under the Science Kit Plan as of September 30, 1998, each
Employee who was a Participant in the Science Kit Plan as of September 1, 1998,
and who was credited with at least 83-1/3 Hours-of-Service under the Science Kit
Plan during the period from September 1, 1998, through September 30, 1998, shall
be credited with 1/12 of a year of Accrual Service under the Science Kit Plan
for such period. Service on and after October 1, 1998, shall be credited in
accordance with Section 1.10 of the Plan for accrual purposes.

(c) Benefit Accruals. The Accrued Benefit of each Participant who previously
participated in the Science Kit Plan shall be an amount equal to the sum of:

(i) The Participant’s accrued benefit under the Science Kit Plan as of
September 30, 1998 (after the application of paragraph (b)(iii) above),
determined as if he or she had separated from service on such date; plus

(ii) The amount determined under Section 4.1 of the Plan, based solely on the
Participant’s Credited Service and Earnings on and after October 1, 1998;

provided, however, that such Participant’s Accrued Benefit shall in no event be
less than the actuarial equivalent of his or her “Vested Transfer Value” (as
defined in the Science Kit Plan as in effect on September 30, 1998), determined
as of the Participant’s Annuity Starting Date in accordance with the rules for
determining actuarial equivalence for such purpose under the provisions of the
Science Kit Plan as in effect on September 30, 1998. For purposes of this
Appendix G, the Participant’s “Transferred Science Kit Benefit” shall be the
greater of the amount described in subparagraph (i) above or his or her Vested
Transfer Value.

(d) Vesting. A Participant who has a Transferred Science Kit Benefit shall be
fully vested in his or her Accrued Benefit if he or she is in the service of the
Employer at or after age 60.

(e) Preservation of Protected Benefits. The following rules shall apply with
respect to any Participant who has a Transferred Science Kit Benefit:

(i) Early Commencement Prior to Date Generally Available Under Plan. If such a
Participant has reached age 60 and has Terminated but is not eligible to receive
an immediate retirement benefit under Section 4 of the Plan or a deferred vested
benefit under Section 7.2 of the Plan, he or she may elect to commence receiving
his or her Transferred Science Kit Benefit, adjusted for commencement before or
after the Participant’s normal retirement date under the Science Kit Plan (the
later of (i) the first day of the month on or after age 65 or (ii) the fifth
September 1 after participation in the Science Kit Plan commenced), in
accordance with the provisions of the Science Kit Plan in effect on
September 30, 1998.

 

G-2



--------------------------------------------------------------------------------

(ii) Early Commencement On or After Date Generally Available Under Plan. If such
a Participant has reached age 60, has Terminated, and is eligible to receive an
immediate retirement benefit under Section 4 of the Plan or a deferred vested
benefit under Section 7.2 of the Plan, the benefit payable to the Participant
under Section 4 or Section 7.2 of the Plan shall not be less than his or her
Transferred Science Kit Benefit adjusted (in accordance with the provisions of
the Science Kit Plan in effect on September 30, 1998) for commencement before or
after the Participant’s Science Kit Plan normal retirement date, based on the
Participant’s age at his or her Annuity Starting Date.

(iii) In-Service Commencement. If such a Participant has reached his or her
normal retirement date under the Science Kit Plan but has not Terminated, the
Participant may elect to commence receiving his or her Transferred Science Kit
Benefit, adjusted if necessary for commencement after the Participant’s normal
retirement date under the Science Kit Plan, in accordance with the provisions of
the Science Kit Plan in effect on September 30, 1998.

(iv) Adjustment of Accrued Benefit. If a Participant receives a distribution of
his or her Transferred Science Kit Benefit pursuant to subparagraph (i) or
(iii) above, the Participant’s remaining Accrued Benefit shall thereafter be
reduced by the amount of the Participant’s Transferred Science Kit Benefit.

(v) Deferred Commencement. Such a Participant may elect to defer commencement of
his or her Transferred Science Kit Benefit payments under the Plan until a date
not later than the later of the first day of the month coinciding with or next
following his or her Termination date or April 1 following the calendar year in
which the Participant reaches age 70-1/2. Such payments shall be adjusted for
commencement after the Participant’s normal retirement date under the Science
Kit Plan, in accordance with the provisions of the Science Kit Plan in effect on
September 30, 1998 (or to any greater extent required under section 401(a)(9) of
the Code to reflect commencement after age 70-1/2). Distribution of the
Participant’s Accrued Benefit, to the extent it exceeds his or her Transferred
Science Kit Benefit, shall commence as of the date determined under Section 3 or
Section 7.2 of the Plan.

(vi) Optional Forms of Benefit. Such Participant’s Accrued Benefit shall be
distributed in accordance with the provisions of Section 5 of the Plan. If such
a Participant receives his or her Accrued Benefit in any form in which he or she
could have received such benefit on his or her Annuity Starting Date under the
provisions of the Science Kit Plan in effect on September 30, 1998, other than
in the form of a lump-sum distribution, the amount paid in such form shall not
be less than the actuarial equivalent of his or her Transferred Science Kit
Benefit, determined in accordance with the rules for determining actuarial
equivalence for such purpose under the provisions of the Science Kit Plan as in
effect on September 30, 1998. In addition, such Participant shall have the right
to receive his or her Transferred Science Kit Benefit in any optional form of
payment which was available for distribution under the Science Kit Plan as of
September 30, 1998, subject to the requirements of Sections 3.4 and 5.2 of the

 

G-3



--------------------------------------------------------------------------------

Plan. If such a Participant elects to receive his or her Transferred Science Kit
Benefit in the form of a lump-sum distribution, the amount of such lump-sum
distribution shall be determined on the basis of the Applicable Mortality Table
and the Applicable Interest Rate; provided, however, that during the
twelve-month period beginning October 1, 1998, the interest rate or rates which
would be used as of the Annuity Starting Date by the PBGC for purposes of
determining the present value of such benefit if the Plan had then terminated
with insufficient assets to provide benefits guaranteed by the PBGC on such date
shall be used in lieu of the Applicable Interest Rate if such rate or rates
produce a greater benefit. (The preceding sentence shall not apply to
involuntary cash-outs described in Section 5.6 of the Plan.)

This paragraph (e) is intended to comply with the requirements of section
411(d)(6) of the Code, and shall not apply to the extent that section 411(d)(6)
of the Code and regulations issued thereunder would permit the elimination of
any optional form of payment or other protected benefit. (Thus, for example, the
joint and 66-2/3% survivor annuity shall not be available with respect to a
Transferred Science Kit Benefit.)

1.4 Retirees and Vested Terminated Participants. Benefits payable on and after
October 1, 1998, under the terms of the Science Kit Plan as in effect on
September 30, 1998, to participants who retired or otherwise separated from
service with a vested right to a benefit prior to October 1, 1998, or to their
beneficiaries, shall be paid from this Plan in accordance with the terms of the
Science Kit Plan applicable to such payments as of September 30, 1998 (except to
the extent that the provisions of this Plan are required to apply to any such
payments in order to comply with applicable laws and regulations). For purposes
of determining the amount of benefits payable with respect to a participant who
retired or otherwise separated from service on or after September 1, 1998, but
prior to October 1, 1998, the service crediting rule of Section 1.3(b)(iii)
above shall apply. Notwithstanding the foregoing, in the case of a former
participant in the Science Kit Plan whose benefit payments commence on or after
January 1, 2002, the joint and 66-2/3% survivor annuity form of payment shall
not be available.

 

G-4



--------------------------------------------------------------------------------

APPENDIX H

FORMER PARTICIPANTS IN

WARD’S NATURAL SCIENCE

ESTABLISHMENT, INC. RETIREMENT PLAN

1.1 Background. Pursuant to an agreement dated as of July 21, 1998, VWR
Scientific Products Corporation purchased the stock of Ward’s Natural Science
Establishment, Inc. (“Ward’s”). Prior to October 1, 1998, Ward’s maintained the
Ward’s Natural Science Establishment, Inc. Retirement Plan (the “Ward’s Plan”)
for the benefit of its eligible employees.

1.2 Merger of Plans. Effective October 1, 1998, the Ward’s Plan was merged with
and into this Plan, and the assets of the Ward’s Plan became assets of the Fund.
Also effective October 1, 1998, Ward’s adopted the Plan on behalf of its
eligible employees.

1.3 Former Ward’s Participants.

(a) Participation. Each employee who was a participant in the Ward’s Plan on
September 30, 1998, became a Participant in this Plan as of October 1, 1998,
provided that on such date he or she was an Eligible Employee. Each other
employee who had service with Ward’s or any affiliate thereof prior to
October 1, 1998, and who had completed at least one year of Credited Service for
eligibility purposes (after application of paragraph (b)(i) below) on or before
October 1, 1998, became a Participant in this Plan as of October 1, 1998,
provided that on such date he or she was an Eligible Employee.

(b) Service Credit.

(i) Eligibility. For purposes of eligibility to participate, the service
crediting rides of this Plan shall apply, but all service prior to October 1,
1998, with Ward’s or any affiliate thereof shall be treated as service with the
Employer.

(ii) Vesting. For purposes of vesting, the Period of Service of a Participant
who previously participated in the Ward’s Plan shall not be less than the sum
of:

(A) The number of years of service credited to the Participant for vesting
purposes under the Ward’s Plan as of February 28, 1998; plus

(B) The Participant’s Period of Service determined under this Plan, disregarding
any service prior to March 1, 1998; provided that (i) all service prior to
October 1, 1998, with Ward’s or any affiliate thereof shall be treated as
service with the Employer, and (ii) if the Participant completed 1,000
Hours-of-Service under the Ward’s Plan during the period from March 1, 1998
through September 30, 1998 the entire period from March 1, 1998 through
February 28, 1999, shall be treated as a Period of Service.

 

H-1



--------------------------------------------------------------------------------

For purposes of (A) above, service shall not be taken into account to the extent
it would have been disregarded as of September 30, 1998 (or, in the case of a
Participant not in service on September 30, 1998, the date on which the
Participant first completes an Hour of Service after September 30, 1998), under
the break-in-service rules under the Ward’s Plan as in effect on September 30,
1998.

(c) Benefit Accruals. The Accrued Benefit of each Participant who previously
participated in the Ward’s Plan shall be an amount equal to the sum of:

(i) The Participant’s accrued benefit under the Ward’s Plan as of September 30,
1998, determined as if he or she had separated from service on such date (his or
her “Transferred Ward’s Benefit”); plus

(ii) The amount determined under Section 4.1 of the Plan, based solely on the
Participant’s Credited Service and Earnings on and after October 1, 1998.

(d) Vesting. A Participant who has a Transferred Ward’s Benefit shall be fully
vested in his or her Accrued Benefit if he or she is in the service of the
Employer at or after age 60.

(e) Preservation of Protected Benefits. The following rules shall apply with
respect to any Participant who has a Transferred Ward’s Benefit:

(i) Early Commencement Prior to Date Generally Available Under Plan. If such a
Participant has reached age 60 and has Terminated but is not eligible to receive
an immediate retirement benefit under Section 4 of the Plan or a deferred vested
benefit under Section 7.2 of the Plan, he or she may elect to commence receiving
his or her Transferred Ward’s Benefit, adjusted if necessary for commencement
before age 65, in accordance with the provisions of the Ward’s Plan in effect on
September 30, 1998.

(ii) Early Commencement On or After Date Generally Available Under Plan. If such
a Participant has reached age 60, has Terminated, and is eligible to receive as
immediate retirement benefit under Section 4 of the Plan or a deferred vested
benefit under Section 7.2 of the Plan, the benefit payable to the Participant
under Section 4 or Section 7.2 of the Plan shall not be less than his or her
Transferred Ward’s Benefit adjusted (in accordance with the provisions of the
Ward’s Plan in effect on September 30, 1998) for commencement before age 65,
based on his or her age at his or her Annuity Starting Date.

(iii) In-Service Commencement. If such a Participant has reached age 65 but has
not Terminated, the Participant may elect to commence receiving his or her
Transferred Ward’s Benefit in accordance with the provisions of the Ward’s Plan
in effect on September 30, 1998.

 

H-2



--------------------------------------------------------------------------------

(iv) Adjustment of Accrued Benefit. If a Participant receives a distribution of
his or her Transferred Ward’s Benefit pursuant to subparagraph (i) or
(iii) above, the Participant’s remaining Accrued Benefit shall thereafter be
reduced by the amount of the Participant’s Transferred Ward’s Benefit.

(v) Deferred Commencement. Such a Participant may elect to defer commencement of
his or her Transferred Ward’s Benefit payments under the Plan until a date not
later than the later of the first day of the month coinciding with or next
following his or her Termination date or April 1 following the calendar year in
which the Participant reaches age 70-1/2. Such payments shall be Actuarially
adjusted, to the extent required under section 401(a)(9) of the Code, to reflect
commencement after age 70-1/2. Distribution of the Participant’s Accrued
Benefit, to the extent it exceeds his or her Transferred Ward’s Benefit, shall
commence as of the date determined under Section 3 or Section 7.2 of the Plan.

(vi) Optional Forms of Benefit. Such Participant’s Accrued Benefit shall be
distributed in accordance with the provisions of Section 5 of the Plan. If such
a Participant receives his or her Accrued Benefit in any form in which he or she
could have received such benefit on his or her Annuity Starting Date under the
provisions of the Ward’s Plan in effect on September 30, 1998, the amount paid
in such form shall not be less than the actuarial equivalent of his or her
Transferred Ward’s Benefit, determined in accordance with the rules for
determining actuarial equivalence for such purpose under the provisions of the
Ward’s Plan as in effect on September 30, 1998.

This paragraph (e) is intended to comply with the requirements of section
411(d)(6) of the Code, and shall not apply to the extent that section 411(d)(6)
of the Code and regulations issued thereunder would permit the elimination of
any optional form of payment or other protected benefit. (Thus, for example, the
joint and 66-2/3% survivor annuity shall not be available with respect to a
Transferred Ward’s Benefit.)

1.4 Retirees and Vested Terminated Participants. Benefits payable on and after
October 1, 1998, under the terms of the Ward’s Plan as in effect on
September 30, 1998, to participants who retired or otherwise separated from
service with a vested right to a benefit prior to October 1, 1998, or to their
beneficiaries, shall be paid from this Plan in accordance with the terms of the
Ward’s Plan applicable to such payments as of September 30, 1998 (except to the
extent that the provisions of this Plan are required to apply to any such
payments in order to comply with applicable laws and regulations).
Notwithstanding the foregoing, in the case of a former participant in the Ward’s
Plan whose benefit payments commence on or after January 1, 2002, the joint and
66-2/3% survivor annuity form of payment shall not be available.

 

H-3



--------------------------------------------------------------------------------

APPENDIX I

FORMER EMPLOYEES OF MERCK AND SUBSIDIARIES

Any individual who, on or after January 1, 1995, but prior to June 1, 2005,
transfers directly from employment with Merck KGaA, Darmstadt, Germany
(“Merck”), or any entity which is a direct or indirect subsidiary of Merck
(collectively, the “Merck Companies”), to employment with the Employer, shall be
given credit for his or her service with the Merck Companies (including service
prior to the date on which VWR became an affiliate of Merck) for purposes of
determining eligibility to participate, vesting, and eligibility for early
retirement under the Plan. Service with the Merck Companies shall not be counted
for benefit accrual purposes except as otherwise provided in the Plan.

 

I-1